Exhibit 10.6

 

Execution Counterpart

 

FIRST AMENDMENT TO
OPERATING AGREEMENT OF
THE NEW YORK TIMES BUILDING LLC

(a New York limited liability company)

 

FIRST AMENDMENT TO OPERATING AGREEMENT OF THE NEW YORK TIMES BUILDING LLC (this
“Amendment”) daoted this 25th day of June, 2004 by and between FC LION LLC, a
New York limited liability company having an office at One MetroTech Center
North, Brooklyn, New York 11201 (“FC Member”), and NYT REAL ESTATE COMPANY LLC,
a New York limited liability company having an office at 229 West 43rd Street,
New York, New York 10036 (“NYTC Member”).

 

WHEREAS:

 

A.                                  FC Member and NYTC Member have formed a
limited liability company under the name of The New York Times Building LLC (the
“Company”) and in connection therewith executed the Operating Agreement of the
Company dated December 12, 2001 (the “Operating Agreement”); and

 

B.                                    Simultaneously with the execution of this
Amendment, the Company is obtaining a construction loan from GMAC Commercial
Mortgage Corporation, as agent (the “Construction Lender”) in the maximum
principal amount of $320,000,000.00 (the “Construction Loan”) to finance a
portion of the Total Costs of the Project (as defined in the Operating
Agreement) pursuant to a Building Loan Agreement (the “Building Loan Agreement”)
and a Project Loan Agreement (the “Project Loan Agreement”), each between the
Construction Lender and the Company and each dated as of the date hereof
(collectively, the “Loan Agreements”); and

 

C.                                    The Construction Lender has required, as a
condition to making the Construction Loan, that the Company shall have funded,
prior to and as a condition of Construction Lender disbursing any proceeds of
the Construction Loan, $207,046,237.00 (the “Upfront Equity”), which amount
represents $87,547,843.00 with respect to FC Member (the “FC Upfront Equity”)
and $119,498,394.00 with respect to NYTC Member (the “NYTC Upfront Equity”); and

 

D.                                   NYTC Member has elected not to borrow any
portion of NYTC Member’s Share of the Total Costs of the Project through the
Construction Loan and, in lieu of such borrowing, NYTC Member has agreed,
subject to the terms and conditions of this Amendment in addition to making
Capital Contributions to the Company in respect of the NYTC Upfront Equity, to
make Capital Contributions to the Company in an amount not to exceed
$222,258,152.00 (the “NYTC Construction Equity”) subject to the last sentence of
the final paragraph of paragraph 2(a) of

 

1

--------------------------------------------------------------------------------


 

this Amendment in order to fund NYTC Member’s Share of the Total Costs of the
Project; and

 

E.                                      The NYTC Construction Equity includes an
amount equal to $11,649,593.00 that will be reimbursed to NYTC Member by the
Company when FC Member makes a cash Capital Contribution to the Company in such
amount in satisfaction of its obligation to make the True-Up Payment, such
Capital Contribution on account of the True-Up Payment to be made by FC Member
as and when required by Section 3.01(c) of the Operating Agreement, it being
hereby agreed that the amount of the True-Up Payment required by
Section 3.01(c) of the Operating Agreement is $11,649,593.00.  After such
True-Up Payment is made, the amount of the NYTC Construction Equity shall be
deemed reduced by the amount of the True-Up Payment; and

 

F.                                      The Construction Lender has further
required, as a condition to making the Construction Loan, that (in addition to
funding the NYTC Upfront Equity) NYTC Member fund 100% of the NYTC Construction
Equity prior to, and as a condition of, Construction Lender disbursing any
proceeds of the Construction Loan and that the NYTC Construction Equity be
applied to pay the Total Costs of the Project (i.e. both FC Member’s and NYTC
Member’s respective Shares of the Total Costs of the Project) required to be
paid from and after the date hereof until the Construction Loan proceeds are
disbursed in accordance with the terms of the Loan Agreements; and

 

G.                                     By reason of such funding by NYTC Member
of the NYTC Construction Equity, NYTC Member will in effect fund for the benefit
of FC Member a portion of FC Member’s Share of the Total Costs of the Project
(the total amount of the NYTC Construction Equity which is so funded for the
benefit of FC Member in accordance with paragraph 2(b) below hereinafter being
called the “FC Funded Amount”); and

 

H.                                    At such time as FC Member has funded 100%
of the FC Upfront Equity, the NYTC Member shall be obligated to commence to fund
the FC Funded Amount in accordance with the terms and conditions of this
Amendment, whether or not the NYTC Upfront Equity has been fully funded at such
time.

 

I.                                         The Members have agreed that the FC
Funded Amount and interest thereon as hereinafter provided shall be repaid to
NYTC Member as more particularly set forth in this Amendment; and

 

J.                                        The Members desire to modify the
Operating Agreement to provide for the funding of the NYTC Construction Equity,
the repayment of the FC Funded Amount, and certain other matters, all upon the
terms and conditions hereinafter set forth.

 

2

--------------------------------------------------------------------------------


 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by both Members, the Members agree to modify
the Operating Agreement as follows:

 

1.             Defined Terms.  All capitalized terms used herein shall have the
same meaning ascribed to them in the Operating Agreement unless otherwise
defined herein.

 

2.             NYTC Construction Equity.

 

(a)  NYTC Member shall be obligated to make Capital Contributions to the Company
in the amount of the NYTC Construction Equity.  The obligation to fund the NYTC
Construction Equity shall not limit the obligation of NYTC Member or FC Member
to make Capital Contributions otherwise required under the Operating Agreement. 
The NYTC Construction Equity shall be contributed by NTYC Member in installments
(with the same frequency provided for disbursements of the Construction Loan in
the Loan Agreements) only to pay costs included in Total Costs of the Project
and approved by the Construction Lender.  Notwithstanding anything to the
contrary contained in this Amendment, the obligation of NYTC Member to
contribute any installment of the NYTC Construction Equity shall be conditioned
upon the receipt and review by the Construction Lender of the applicable Draw
Request (as defined in the applicable Loan Agreement) and the delivery by the
Construction Lender to the Company of the notification required to be delivered
by the Construction Lender pursuant to Section 4.04(b) of the applicable Loan
Agreement (a “Section 4.04(b) Notice”).

 

Without limiting the generality of the foregoing conditions, NYTC Member shall
not be obligated to make any disbursement of the NYTC Construction Equity at any
time that a loan balancing payment is due by FC Member pursuant to Section 3.06
of either of the Loan Agreements (or would be due by FC Member under
Section 3.06 of either of the Loan Agreements in the event the Construction Loan
was in an amount equal to the Construction Financing and a comparable
Construction Loan Draw were requested of the Construction Lender).  Upon demand
of the Construction Lender or either Member after giving effect to the amounts
represented by the applicable Draw Request and the allocation of such amounts,
the Members, to the extent applicable, shall each make Capital Contributions to
the Company as necessary to place the Construction Loan “in balance” in
accordance with Section 3.06 of the applicable Loan Agreement and
Section 3.01(g) of the Operating Agreement.

 

(b)  The entire amount of each disbursement of the NYTC Construction Equity
shall be allocated between NYTC Member’s and FC Member’s respective Share of the
Total Costs of the Project based upon the costs to which such disbursement shall
apply in accordance with Article XII of the Operating Agreement as supplemented
by the chart attached as Exhibit A hereto (the “Allocation Provisions”).  The
aggregate amount of all disbursements of the NYTC Construction Equity which from
time to time represent payment of FC Member’s Share of Total Costs of the
Project shall constitute the FC Funded Amount.

 

(c)  The NYTC Construction Equity, the Construction Loan and any amounts funded
by NYTC Member under paragraph 6 of this Amendment are hereinafter collectively
referred to as the “Construction Financing”.

 

3

--------------------------------------------------------------------------------


 

3.             FC Funded Amount.

 

(a)  The balance of the FC Funded Amount not yet repaid to NYTC Member from time
to time (the “FC Funded Balance”) shall bear interest at the Interest Rate (as
defined in the Loan Agreements) that would be (or would have been) in effect
from time to time under the Loan Agreements (whether or not the same is in full
force and effect) (the “Construction Loan Interest Rate”) from the date funded
by NYTC Member until repaid to NYTC Member, subject to paragraph 5(d) hereof.
 Interest on the FC Funded Balance shall be calculated in the manner provided
for the calculation of interest in the Loan Agreements.  All interest on the FC
Funded Balance shall be deemed allocated 100% to FC Member for purposes of
determining each Member’s allocated Share of the Total Costs of the Project.

 

(b)  Subject to the provisions of paragraph 5 hereof, the FC Funded Balance,
together with interest thereon as set forth in this Amendment, shall be repaid
to NYTC Member as follows: The portion of each disbursement of the Construction
Loan which is allocated (pursuant to the Allocation Provisions) to NYTC Member’s
Share of the Total Costs of the Project shall be credited against the FC Funded
Balance as of the date such disbursement is made by the Construction Lender,
applied first to interest on the FC Funded Balance, then to reduce the FC Funded
Balance.  To the extent the total amount credited against NYTC Member’s Share of
the Total Costs of the Project following the final disbursement of the
Construction Loan is less than the total FC Funded Balance and all accrued
interest thereon, then FC Member shall within five (5) business days after
written demand of NYTC Member make a Capital Contribution in the amount of the
FC Funded Balance, together with all accrued interest thereon, and such Capital
Contribution shall be immediately distributed to NYTC Member in payment of the
FC Funded Balance and interest thereon.

 

(c)  The parties hereto (i) acknowledge and agree that the amounts designated as
“interest” on the FC Funded Balance pursuant to paragraphs 3 and 5 hereof shall
be treated as “guaranteed payments” to NYTC Member in accordance with
Section 707(c) of the Internal Revenue Code of 1986, as amended, and Treasury
Regulation Section 1.707-l(c), and (ii) agree to take no position inconsistent
with such treatment described in clause (i) of this sentence for U.S. federal
income tax purposes (including without limitation on any Company tax return).

 

4.             Other Capital Contributions.  Except as modified hereby, the
Members shall continue to make all Capital Contributions as and when required
pursuant to the Operating Agreement.

 

5.             Non-Funding Event.

 

(a)  A “Non-Funding Event” shall be deemed to have occurred if:

 

(i)                  the Construction Lender refuses or fails to make any
requested disbursement of the Construction Loan within the “Applicable Cure
Period” (as defined in paragraph 5(i) hereof) after the Requested Advance Date
(as defined in the Loan Agreements), whether or not such refusal or failure is
permitted in accordance with the Loan Agreement (unless such

 

4

--------------------------------------------------------------------------------


 

failure or refusal is solely the result of a default by NYTC Member of its
obligations under the Operating Agreement or the Loan Agreements); or

 

(ii)               the Construction Lender fails or refuses to deliver a
Section 4.04(b) Notice (unless the failure of such condition is solely the
result of a default by NYTC Member of its obligations under the Operating
Agreement or the Loan Agreements) and the failure or refusal continues after the
date the Construction Lender is required to deliver a Section 4.04(b) Notice in
accordance with the Loan Agreements (the “Lender Confirmation Date”) for a
period in excess of the Applicable Cure Period.

 

A Non-Funding Event shall be deemed to have ended when (A) in the case of clause
(i) of the preceding sentence, funding of the Construction Loan (or replacement
financing for the Construction Loan obtained by the Company) recommences; (B) in
the case of clause (ii) of the preceding sentence, the Construction Lender
confirms that a proposed disbursement by NYTC Member shall be credited against
the NYTC Construction Equity; or (C) the Company, or either Member on behalf of
the Company, has obtained replacement construction financing with respect to the
Project, it being understood that, prior to the Conversion Date, such
replacement construction financing shall encumber the entire Project.  In
addition, a Non-Funding Event shall not be deemed to be continuing if and for so
long as FC Member makes Capital Contributions to the Company as and when
required to pay its Share of Total Costs of the Project which would otherwise
have been funded through the Construction Financing but for the occurrence of
the Non-Funding Event or such costs are funded by FCE or ING Vastgoed.

 

(b)  In the event a Non-Funding Event occurs which is not solely the result of a
default by FC Member under the Operating Agreement, the Development Agreement or
the Loan Agreements (a “No-Fault Non-Funding Event”), then the occurrence of
such No-Fault Non-Funding Event shall not constitute a default by either party
under the Operating Agreement or, except as provided in paragraph 5(f) hereof,
entitle either Member to require the other Member to make a Capital Contribution
to the Company not otherwise required under the Operating Agreement. 
Notwithstanding the foregoing, upon the occurrence of such No-Fault Non-Funding
Event and while such No-Fault Non-Funding Event continues, for period not to
exceed thirty (30) days following the occurrence of such No-Fault Non-Funding
Event (the “Reassessment Period”), the Members shall, in accordance with the
Operating Agreement, determine what measures to take in response to the No-Fault
Non-Funding Event, including, without limitation, whether to exercise the
Company’s contractual and equitable remedies against the Construction Lender.

 

(c)  At any time following the Reassessment Period during which a No-Fault
Non-Funding Event is continuing, NYTC Member shall have the right, in its sole
and absolute discretion, to elect to continue the construction of the Project in
accordance with paragraph 6 hereof, which right shall be exercised by written
notice given by NYTC Member to FC Member at any time or from time to time while
such No-Fault Non-Funding Event is continuing (each, a “Continuation Notice”). 
NYTC Member shall have the right at any time and from time to time in its
absolute and sole discretion during the continuance of a Non-Funding Event, to
stop the construction of the Project after it has given a Continuation Notice.

 

5

--------------------------------------------------------------------------------


 

(d)  If a Non-Funding Event occurs and continues for a period (the “Interest
Grace Period”) of 180 days (in the case of a No-Fault Non-Funding Event) or 5
days (in the case of any Non-Funding Event other than an a No-Fault Non Funding
Event), then for the period beginning on the day following the Interest Grace
Period and for so long as such Non-Funding Event continues, the FC Funded
Balance shall bear interest at (i) in the case of a No-Fault Non-Funding Event,
one percent (1%) per annum in excess of the Construction Loan Interest Rate, and
(ii) in the case of any Non-Funding Event other than a No-Fault Non Funding
Event, the Default Rate (as defined in the Loan Agreements).

 

(e)  From and after the occurrence of a Non-Funding Event and until the FC
Funded Balance and all interest thereon is paid in full, all income, revenue,
and proceeds, derived from the ownership, operation, leasing, financing, sale or
other disposition of the Project or FC Member Space, including, without
limitation, all Net Cash Flow, Net Refinancing Proceeds and Net Sales Proceeds,
which would otherwise be distributed or paid to FC Member shall be paid to NYTC
Member and applied first against interest on the FC Funded Balance and then to
reduce the FC Balance.

 

(f)  Notwithstanding anything to the contrary contained in this Amendment, in
the event (i) a Non-Funding Event has occurred and is continuing, and (ii) the
FC Funded Balance, together with interest thereon, has not been repaid to NYTC
Member on or before the date (the “Repayment Deadline”) which is the earlier to
occur of (x) three (3) months after the Original Maturity Date (as defined in
the Loan Agreements), or (y) such earlier date as the Construction Lender either
accelerates the Construction Loan on account of a default by the Company
thereunder (other than solely as a result of a default by NYTC Member of its
obligations under the Operating Agreement or the Loan Agreements) or commences
any action or proceeding to obtain repayment of the Construction Loan or
foreclose the mortgage securing the same, FC Member shall make a Capital
Contribution on the Repayment Deadline in the amount of the FC Funded Balance,
together with all accrued interest thereon, and such Capital Contribution shall
be immediately distributed to NYTC Member in payment of the FC Funded Balance.

 

(g)  In the event a Non-Funding Event occurs which is solely the result of a
default by FC Member under the Operating Agreement, the Development Agreement or
the Loan Agreements, then NYTC Member shall be entitled, subject to applicable
notice and grace provisions, to exercise all rights and remedies available to
NYTC Member under the Operating Agreement or otherwise in respect of such
default.

 

(h)  Notwithstanding anything to the contrary contained in this Amendment or the
Operating Agreement, at any time following the occurrence of a Non-Funding Event
(and regardless of whether a Continuation Notice has been given) and prior to
the Conversion Date, FC Member and/or NYT Member shall have the right and
authority to obtain replacement construction financing with respect to the
Project on behalf of the Company and to cause the Company to enter into all
documents and agreements required in connection with such replacement
construction financing, including, without limitation, mortgages and other
security instruments encumbering the entire Project, and NYTC Member (or FC
Member, as the case may be) shall deliver, and shall cause NYTC (or FCE, as the
case may be) to deliver, any documents required to be delivered in connection
with such replacement construction financing,

 

6

--------------------------------------------------------------------------------


 

provided that such replacement construction financing shall be on terms that are
not less favorable, in any material respect, to the Company, NYTC Member, NYTC,
FCE, or ING Vastgoed than the Construction Loan, unless approved by any such
party as to whom the terms are materially less favorable.

 

(i)  As used herein the, term “Applicable Cure Period” shall mean five
(5) Business Days; provided, however, that:

 

(x)                                   in the event the Construction Lender
advises the Company that the reason for its failure or refusal to comply with
its obligations set forth in clauses (i) or (ii) of paragraph 5(a) hereof, as
the case may be, is the existence of one or more mechanic’s liens against the
Project, the Applicable Cure Period shall be extended, subject to the last
sentence of this paragraph, until the last date on which such mechanic’s
lien(s) must be removed or bonded under the Loan Agreements before the
Construction Lender may declare a default under the Loan Agreements on account
thereof, and

 

(y)                                 in the event the Construction Lender advises
the Company that the reason for its failure or refusal to comply with its
obligations set forth in clauses (i) or (ii) of paragraph 5(a) hereof, as the
case may be, is a request for an additional submission of information or
documentation with respect to the draw request in question which cannot
reasonably be obtained and furnished within such five (5) Business Day Period,
then, subject to the last sentence of this paragraph 5(i), the Applicable Cure
Period shall be extended for the period of time (but not later than 30 days
after the Requested Draw Date or Lender Confirmation Date in question) that the
Company is diligently pursuing obtaining such additional information or
documentation.

 

Notwithstanding anything to the contrary contained in this Amendment, the
Applicable Cure Period shall in all events immediately terminate (and a
Non-Funding Event shall be deemed to exist) in the event that, as a result of
the failure or refusal of the Construction Lender to fund any portion of the
Construction Loan or approve the disbursement of NYT Construction Equity, the
construction of the Project or the performance of any material element of the
work involved in the construction of the Project shall cease or NYTC Member
reasonably believes that such a cessation is imminent.

 

6.             NYTC Member Election to Continue Construction of the Project.

 

(a)  In the event NYTC Member gives a Continuation Notice and until the
Non-Funding Event in question ceases as provided in paragraph 5(a) hereof, NYTC
Member may take such steps (including with respect to the phasing of the work)
as NYTC Member elects in its sole discretion to continue the construction of all
or any portion of the Project, including making Capital Contributions to pay
such costs related to the Project as NYTC Member shall, in its sole and absolute
discretion, elect to pay, provided, however, the exercise by NYTC Member of its
rights under this paragraph shall not (i) reduce the size of the Building or the
number of floors,

 

7

--------------------------------------------------------------------------------


 

and must otherwise comply with the requirements of the Ground Lease, or
(ii) permanently eliminate any common area work and finishes or involve a
permanent change to the floor plates, core fire stairs, building MEP or vertical
transportation systems in the FC Member Units; and provided further that any
such steps permitted pursuant to this paragraph must be of such a nature that FC
Member can reinstate any modified items to their original design if, in the
future, a replacement loan is secured, the Non-Funding Event ceases, or if FC
Member elects to fund equity to continue to fund its share of Total Costs of the
Project, it being acknowledged and agreed that all costs associated with
reinstating any such modified items to their original design shall be borne
solely by FC Member.  Even though NYTC Member has sole discretion, it will
consult with FC Member in pursuing work under this paragraph.  In no event shall
NYTC Member be required to fund any Capital Contributions to make any payments
other than those so elected by NYTC Member, and in no event shall NYTC Member be
required to make any payments to FC Member or its affiliates.  To the extent any
such Capital Contributions made by NYTC Member represent FC Member’s Share of
the Total Costs of the Project, such Contributions shall be added to the FC
Funded Balance, and shall bear interest as provided in this Amendment and shall
be repaid by FC Member as provided in this Amendment.

 

(b) During the period following the giving of a Continuation Notice and until
the Non-Funding Event in question ceases or such earlier date as the FC Funded
Balance and all interest accrued thereon is refunded to NYTC Member, NYTC shall
have the following rights and authority, which may be exercised by NYTC Member
on behalf of the Company without the consent or approval of FC Member, but
subject to paragraph 6(a) hereof:

 

(i)                                     to modify the plans and specifications
for the Project as may be necessary to complete the work which NYTC Member has
elected to perform;

 

(ii)                                  to modify the GMP Contract, the
Architect’s Agreement and any other contract or agreement with respect to the
Project to the extent necessary or appropriate to complete the work which NYTC
Member has elected to perform;

 

(iii)                               to delay or defer converting the Project to
the condominium regime contemplated in the Operating Agreement;

 

(iv)                              to amend the Ground Lease to extend the time
period to complete the Project; and

 

(v)                                 to take all other actions reasonably
necessary or reasonably appropriate in connection with the completion of the
Project and the management and operation of the Project, including enforcing the
rights of the Company under any contractual arrangements with third parties.

 

Notwithstanding the foregoing, NYTC Member shall not, without the consent of FC
Member, take any of the following actions: (i) admit new members, (ii) reduce FC
Member’s interest in

 

8

--------------------------------------------------------------------------------


 

the Project, (iii) make any capital calls pursuant to Section 3.01(g) under the
Operating Agreement (provided that the foregoing shall not limit NYTC Member’s
right to make a capital call pursuant to paragraph 5(f) of this Amendment),
(iv) incur any indebtedness on behalf of the Company, or (v) interfere with or
prevent the use and occupancy of the Project by tenants with whom NYTC Member
has entered into non-disturbance agreements in accordance with Section 5.15 of
the Operating Agreement.

 

(c)  The exercise by NYTC Member of the foregoing rights shall not relieve FC
Member from any of its obligations with respect to the Project under the
Operating Agreement.

 

(d)  If either Member obtains a replacement loan secured by the Project, which
contemplates funding of the FC Funded Balance in accordance with the terms of
the Loan Agreements, then FC Member and NYTC Member shall cooperate (at no
additional cost to NYTC Member) to modify the GMP Contract and other relevant
agreements to provide for the completion of the Building as set forth in the
Loan Agreements.  If such replacement loan is obtained prior to the date on
which the Building Loan would otherwise have matured, NYTC Member shall continue
to be obligated to provide the Extension Loan on the terms and conditions as set
forth in the Operating Agreement, as amended by this Agreement.

 

7.             NYTC Extension Loan; True- Up Payment.  The amount of the NYTC
Extension Loan required to be made by NYTC Member shall be $119,498,000.00.  To
the extent NYTC Member realizes savings (“NYTC Cost Savings”), as determined on
the date the Extension Loan is made and from time to time thereafter in
accordance with the provisions of the Loan Agreements governing the calculation
and apportionment of such cost savings and the resolution of disputes regarding
same, in NYTC Member’s Share of the Total Costs of the Project (which is
projected to be $341,756,546.00 as of the closing of the Construction Loan and
to be $330,106,953.00 after the NYTC Member is reimbursed for the True-Up
Payment), the Construction Lender shall (and the construction loan documents
shall provide) disburse to NYTC Member an amount equal to the amount of such
savings, which amount, when paid, shall reduce the amount of the FC Funded
Balance dollar-for-dollar, as and when provided under the Loan Agreements. 
Notwithstanding anything to the contrary provided in Section 6.03(ii) and
Exhibit R of the Operating Agreement, the NYTC Extension Loan shall be
subordinated to the mortgages which secure the Construction Loan pursuant to the
subordination and intercreditor agreement attached as Exhibit R to the Loan
Agreements.  The amount of the True-Up Payment required by Section 3.01(c) of
the Operating Agreement shall be $11,649,593.00.  Without limiting the
applicable provision of the Operating Agreement and any conditions set forth
therein, the FC Member and the NYTC Member each confirm that the NYTC Member’s
obligation to make the NYTC Extension Loan shall be conditioned upon the FC
Member making the True-Up Payment in the amount aforesaid as and when required
pursuant to Section 3.01(c) of the Operating Agreement.

 

8.             Security Agreement.  Concurrently with the execution of this
Amendment, FC Member is amending the existing Security Agreement in favor of
NYTC Member to grant NYTC Member a pledge of its interest in the Company to
secure the repayment of the FC Funded Amount in accordance with this Amendment.

 

9

--------------------------------------------------------------------------------


 

9.             Guarantees.  Concurrently with the execution of this Amendment,

 

(a)  FCE is executing (i) a completion guaranty in favor of NYTC Member in the
form provided to the Construction Lender pursuant to which FCE agrees to
complete the Project in the event NYTC Member funds the NYTC Construction
Equity, any amounts it is required to fund under the Development Agreement and
Operating Agreement, and any additional funds (not to exceed the Construction
Loan amount) required to pay project costs, and (ii) a non-recourse guaranty in
favor of NYTC Member in the form provided to the Construction Lender guarantying
losses resulting from standard recourse carve-outs which recourse carve outs
shall be modified to include the carve-outs in the guaranty that is to be given
by FCE with respect to the Extension Loan; and

 

(b)  NYTC is executing an amendment to that certain Guaranty dated as of
December 12, 2001 with respect to NYTC Member’s Capital Contributions to
guaranty the obligation of NYTC Member to make the Capital Contributions which
constitute the NYTC Construction Equity in accordance with the terms and
conditions of this Amendment.

 

10.            Loan Fees and Expenses.  All fees and expenses with respect to
the Construction Loan shall be allocated to FC Member, except as shown in
Exhibit B attached, which fees shall be allocated between FC Member and NYTC
Member in the proportions identified therein.  Notwithstanding the foregoing,
each of NYTC Member and FC Member shall be solely responsible for its separate
legal fees and expenses.  Concurrently with the execution of this Amendment, FCE
is delivering to NYTC a guaranty of the obligation of FC Member to make a
Capital Contribution to pay the exit fee payable to the Construction Lender.

 

11.           Section 5.12 (Adjustment to NYTC Member Space and FC Member
Space).  The parties hereby confirm that NYTC Member did not elect to purchase
or lease additional space pursuant to Section 5.12 of the Operating Agreement,
and that the option to so elect has lapsed and is of no further force or effect.

 

12.           Arbitration of Disputes with respect to Draw Requests during the
Term of the Construction Loan.  Notwithstanding anything to the contrary
contained in the Operating Agreement, including without limitation Article XI
thereof, so long as the Construction Loan is outstanding, any dispute between
the Members with respect to any Draw Request (as defined in the Loan Agreements)
under the Construction Loan which is permitted under paragraph 13 hereof shall
be determined and resolved solely by arbitration (and not by litigation) which
is commenced not later than twenty (20) days after the date of such Draw Request
and conducted in the County, City and State of New York in accordance with the
then applicable commercial arbitration rules of the American Arbitration
Association.  Other than as permitted under paragraph 13 hereof and this
paragraph 12, the Members shall not be entitled to dispute any Draw Request.  If
the terms of this paragraph 12 differ from or conflict with the then applicable
commercial arbitration rules, the arbitrators shall be chosen and the
arbitration shall be governed in accordance with and pursuant to the terms and
provisions of this paragraph 12.

 

(a)  The arbitration procedures shall commence when either Member submits the
matter to arbitration by notice to the other Member and to the arbitrator.  The
Members have as

 

10

--------------------------------------------------------------------------------


 

of the date hereof appointed the following individual as the arbitrator:
Mr. Steven Charney.  If such arbitrator (or any successor arbitrator) resigns or
cannot fulfill the arbitrator’s obligations, the Members shall appoint another
independent and unaffiliated individual who has not less than (10) years
experience with respect to the subject matter at hand.

 

(b)  Not later than six (6) Business Days after the arbitration procedure has
commenced, the arbitrator shall finalize its decision regarding the resolution
of the dispute or matter and shall promptly provide a copy of such submissions
to the Members.  The arbitrator’s decision shall be conclusive, final and
binding upon the Members, shall constitute an “award” by the arbitrator within
the meaning of the American Arbitration Association rules and applicable law and
judgment may be entered thereon in any court of competent jurisdiction.

 

(c)  The fees of the arbitrator as well as expenses incident to the proceedings,
shall be assessed as the arbitrator determines, it being the intention of the
Members that the non-prevailing Member pay such fees and expenses.  The fees of
respective counsel engaged by the parties, and the fees of expert witnesses and
other witnesses called or engaged by the Members, shall be paid by the
non-prevailing Member.

 

11

--------------------------------------------------------------------------------


 

13.          Draw Requests under the Construction Loan.  FC Member shall have
the sole right and authority on behalf of the Company to sign and submit all
Draw Requests (as defined in the Loan Agreements) under the Loan Agreements.  It
is acknowledged, however, that the NYTC Member shall have the right, after the
submission of any Draw Request, to review such Draw Request and, in accordance
with the provisions of paragraph 12 hereof, to dispute (a) any allocation of
costs between the FC Member Space and the NYTC Member Space in such Draw Request
as contemplated by the last paragraph of Section 12.01 of the Operating
Agreement, or (b) whether any costs in such Draw Request were authorized by the
Operating Agreement.  However, in no event shall the NYTC Member have the right
to delay (or request the delay of) the making of any Advances (as defined in the
Loan Agreements), even if the NYTC Member is disputing a Draw Request in
accordance with the previous sentence; provided, that the foregoing shall not be
deemed to limit NYTC Member’s right, as between NYTC Member and FC Member, to
dispute a Draw Request under paragraph 12 hereof in accordance with the previous
sentence after such Draw Request is made so long as, if such dispute is not
otherwise resolved, an arbitration relating to such dispute is commenced within
twenty (20) days after the date of the applicable Draw Request.  The
Construction Lender is an intended third-party beneficiary to the foregoing
three sentences of this paragraph 13.  To the extent it is determined that the
allocation of costs between the FC Member Space and the NYTC Member Space under
any Draw Request was incorrect, then FC Member shall cause such costs to be
reallocated in the next succeeding Draw Request pursuant to Section 3.20 of the
Loan Agreements.  To the extent it is determined that any Draw Request was for
costs not authorized by the Operating Agreement, FC Member shall, within ten
(10) days after such determination becomes final, make a capital contribution to
the Company to reimburse the Company for such unauthorized costs.

 

14.          Additional Modifications.  The Operating Agreement is further
modified as follows:

 

(a)  For purposes of computing each Member’s respective Share of the Total Costs
of the Project not financed under Section 3.01(g), the reference to the
principal amount of the Construction Loan shall be deemed to refer to the
Construction Financing.

 

(b)  Section 3.01(h) of the Operating Agreement is hereby modified to delete all
references to NYTC Member’s obligation to make a capital contribution to repay
the Construction Loan, it being acknowledged that, subject to the funding of the
NYTC Extension Loan if and to the extent provided in the Operating Agreement and
paragraph 7 of this Amendment, FC Member shall be solely obligated to make all
such Capital Contributions required to repay the Construction Loan.

 

(c)  All references to the NYTC Guaranteed Amount, Excess NYTC Guaranteed Amount
and the requirement of a delivery of a New York Times Company payment guaranty
of the Construction Loan are deleted and the following definition shall replace
the existing definition of “NYTC Extension Loan” in Section 1.84 of the
Operating Agreement:

 

1.84                           “NYTC Extension Loan” means a payment by or on
behalf of NYTC Member to the Construction    Lender in an amount equal to
$119,498,000.00 in exchange for a release of the lien of the

 

12

--------------------------------------------------------------------------------


 

Construction Loan from all NYTC Individual Units and the SPU Unit (as each is
defined in the Condominium Declaration), which payment shall constitute a loan
by NYTC Member to FC Member, all pursuant to Section 6.03 hereof.”

 

(d)  Notwithstanding anything to the contrary contained in Section 6.03, the
Extension Loan, if made, shall be made by NYTC, NYTC Member or a direct or
indirect wholly-owned subsidiary of NYTC, or any other party acceptable to
Construction Lender.

 

(e)  The references to “Exhibit Q-l” and “Exhibit Q-2” in Section 6.03(ii) shall
be references to “Exhibit Q”.

 

(f)  With respect to the giving of notices under Section 14.02, notices to be
sent to Swidler Berlin Shereff Freidman, LLP shall hereafter instead be directed
to:

 

Piper Rudnick LLP
1251 Avenue of the Americas
New York, New York 10020
Attention: Martin D. Polevoy, Esq.

 

15.          Condominium Declaration.

 

(a)  Notwithstanding anything to the contrary contained in the form of
Condominium Declaration attached as Exhibit E to the Operating Agreement, the
right of first offer to lease in favor of NYTC under Section 5(d) of Article XX
thereof, shall not become effective as to any of the First Offer Space (as
defined in the form of Condominium Declaration attached as Exhibit E to the
Operating Agreement) until the earlier of (i) the first anniversary of the
Completion Date and (ii) the date on which such portion of the First Offer Space
becomes available for leasing after the expiration of the term of the initial
lease of such portion of the First Offer Space.

 

(b)  The Members further agree that the form of Condominium Declaration and
By-laws attached as Exhibit E to the Operating Agreement shall be revised to
incorporate the changes thereto which are indicated on Exhibit C attached
hereto.

 

16.           Pledged Accounts.  The FC Member and the NYTC Member agree to
cause the Company to comply with its obligations under Section 7.57 of the Loan
Agreements by no later than twelve (12) months of the date of this Amendment. 
Similarly, FC Member shall comply with its individual obligations under
Section 7.57 of the Loan Agreements by no later than twelve (12) months of the
date of this Amendment.

 

17.           Operating Agreement Ratified.  In all other respects, except as
modified hereby, the Operating Agreement remains unmodified and in full force
and effect.

 

18.           Not Binding.  This Amendment shall not be binding upon the parties
hereto unless and until executed and delivered by all parties hereto and the
closing of the Construction Loan occurs.

 

13

--------------------------------------------------------------------------------


 

[the remainder of this page is intentionally blank]

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and date first above written.

 

 

 

 

 

 

 

 

 

 

FC LION LLC, a New York limited liability company

 

 

 

 

 

 

 

 

 

By:

FC 41st Street Associates, LLC, a New York limited liability company, its
managing member

 

 

 

 

 

 

 

 

 

 

By:

RRG 8 South, Inc., a New York corporation, its managing member

 

 

 

 

 

 

 

 

 

 

By:

  /s/ David L. Berliner

 

 

 

 

 

Name: David L. Berliner

 

 

 

 

 

Title:   Sr. Vice President

 

 

 

 

 

 

 

 

 

NYT REAL ESTATE COMPANY LLC, a New York limited liability company

 

 

 

 

 

 

 

 

 

By:

  /s/ Ken Richieri

 

 

 

 

 

Name: Ken Richieri

 

 

 

 

 

Title:   Manager

 

 

 

15

--------------------------------------------------------------------------------


 

For purposes of determining the Guaranteed Price under Section 5.1 of the
Development Agreement, the Guaranteed Price shall be reduced dollar for dollar
for each dollar of cost savings, if any, actually realized by the Company in the
event NYTC Member exercises its right pursuant to paragraph 6 hereof to continue
construction of the Project and in connection therewith eliminates any work
previously included in the scope of the Project.  FCE and Developer are
executing this Amendment to confirm their agreement to this provision and their
consent to the terms and conditions of this Amendment.

 

 

FOREST CITY RATNER COMPANY,
a New York general partnership

 

 

 

By:

BR FCRC, LLC, a New York
limited liability company

 

 

 

 

 

By:

Ratner Group, Inc.

 

 

 

 

 

By:

  /s/ David L. Berliner

 

 

Name:  David L. Berliner

 

 

Title:    Sr. Vice President

 

 

 

 

FOREST CITY ENTERPRISES, INC.

 

 

 

 

By:

   /s/ James A. Ratner

 

 

Name: James A. Ratner

 

 

Title: Executive Vice President

 

16

--------------------------------------------------------------------------------


 

The undersigned are executing this Amendment to confirm their consent to the
terms and conditions of this Amendment.

 

 

 

INGREDUS SITE 8 SOUTH LLC, a Delaware
limited liability company

 

 

 

 

 

:

 

By:

/s/ Martin L. Standiford

 

 

 

 

Name: Martin L. Standiford

 

 

 

 

Title: Vice President

 

 

 

 

 

 

 

ING REAL ESTATE (B) B.V.,

 

 

 

a Netherlands private limited liability company

 

 

 

 

 

 

 

By:

ING Real Estate B.V., its director

 

 

 

 

 

 

 

By:

/s/ F.P. Trip & J.G.F. Eijkemans

 

 

 

 

Name: F.P. Trip & J.G.F. Eijkem

 

 

 

 

Title: director resp. proxyholder

 

 

17

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Chart re: Allocation Methodology

 

[attached]

 

A-1

 

--------------------------------------------------------------------------------


 

TIMES TOWER

GMP ALLOCATION METHODOLOGY

Updated 3/29/04

 

CM instructions:

One of the below codes will be assigned to every detailed line item of the GMP.

Colored drawings produced by the owner will contain the allocation codes noted
on this summary.

Show detailed takeoffs, not summary data.

A separate document defines whether the cost is adjusted based on A) the buyout
of the specific item or B) the ratio of the trade buyout to the trade budget
Process to calculating a deduct:

·   Price out and allocate the higher cost option on the estimate

·   Price out the lower cost option - do not show on the estimate

·   Calculate the difference in the total costs and allocate the difference on
the estimate to the member entitled to the benefit

 

Code structure:

 

100                             Percentage GSF allocation

200’s                   Other allocation method for general work

300’s                   NYTC office item

400’s                   FCRC office item

500’s                   Times Center item

600’s                   Retail item

 

Code

 

Allocation Code Description

 

Allocation Methodology

100

 

Basic GSF Allocation

 

Percentage interest for each of the 4 units provided by the Owner to be applied
to each detailed line item of the GMP that does not have an alternate allocation
methodology:
NYT Office - 55.0903%
FCRC Office - 41.6431%
FCRC Retail - 1.4555%
TC - 1.8111%

 

 

 

 

 

200

 

Elevators

 

Service and tower elevators allocated based on buy.  Until then, allocate as
follows:
Service elevators 54.167% NYTC, 45.833% FCRC
Tower passenger to users (NYTC and FCRC)
F32 Freight @ east core GSF
S31 Service@ east core 50%NYT,50% GSF
P29 Passenger @ east core 100% NYT
C30 Times Center 100% Times Center
Handicap lift @ lobby GSF

201

 

Elevator Pits

 

CM to allocate cost of each elevator bank pit per colored drawing S100C1-A. 
Costs include: excavation, concrete, Waterproofing, cast in place suspended
pits.

202

 

Exterior Wall Enclosure -Assigned Contract

 

Owner will provide the allocation of the Benson curtain wall.  See attached tab.

 

 

 

 

 

203

 

Exterior Wall Enclosure - storefront and east wall

 

CM provides costs and Owner provides façade allocation percentage. Items
include: storefront (street and 1st floor garden), east block party wall w/ EIFS
(all floors), and loading dock O/H door. Included in $8.6 mm allocation pending
CM buy. Refer to code 505 for Times Center entrance.

204

 

Not used

 

 

 

A-2

--------------------------------------------------------------------------------


 

205

 

Not used

 

 

206

 

Increased Structural Loading

 

Cm to allocate costs in accordance with Kyle Krall’s e-mail dated 7/16/03, NYTC
will be allocated 1.25 pounds per sf for the increased load of the 12th floor
data center (15 tons) and the 15th floor conferecne room (7.5 tons).  CM to
price at the rate for milled steel.  There is no special allocation for the high
load on the office floor north and south bays since the spaces are approximately
equal.

207

 

Integrity Enhancements

 

CM to allocate the cost to harden the podium slabs (ground floor, second floor,
and the loading dock) and the integrity enhancements for the podium columns to
NYTC based on the costs summarized in AMEC’s 3/26/03 cost study and allocated
based on the allocation schedule provided to the CM on 9/24/03.  The cost of
steel to be revised based on the ratio of the 75% CD estimate for steel vs the
buyout for steel.

208

 

Finishes Division 9 and waterproofing and wainscoting

 

CM to allocate costs based on color coded plan to CM provided by Owner.Includes
floor, wall and ceiling finishes per A0001, Division 9. Excludes Times Center.

209

 

Mirrors, Interior Doors, and Hardware (partial Division 8)

 

CM to allocate costs based on color coded plan to CM provided by Owner. Includes
bathroom mirrors. Excludes Times Center.

210

 

Specialties (partial Division 10)

 

CM to allocate costs based on color coded plan to CM provided by Owner. Toilet
and shower partitions, toilet accessories, lockers, and associated support
steel, if applicable. Excludes Times Center

211

 

Millwork - (partial Division 6)

 

CM to allocate costs based on color coded plan to CM provided by Owner. Includes
counter tops.

212

 

Entrance Doors

 

CM to allocate costs based on color coded plan to CM provided by Owner. Allocate
entrance doors for non-common spaces to user (Times Center and Retail.) The main
entrance doors are code 100. Included in $8.6 mm allocation pending CM buy.

213

 

Interior Storefront (glass)

 

CM to allocate costs based on color coded plan to CM provided by Owner. Break
out cost of laminated glass and upgraded aluminum alloy and allocate based on
GSF. 1st floor Overhead Interior Fire Shutter and related steel support at Times
Center split between Times Center and Common. Included in $8.6 mm allocation
pending CM buy.

214

 

Interior Partitions

 

CM to allocate costs based on color coded plan to provided by Owner. Verify
quantities with F&F. Includes drywall ceilings, partitions and soffits, glass,
etc Excludes FCRC elevator shaft enclosure on NYTC floors.

215

 

Grounding Wire

 

CM to allocate to beneficial user based on color coded plan: FCRC connection to
backbone, NYTC sleeves for future ground and wire in basement (Times Center and
mailroom).

216

 

Bond and insurance

 

CM to allocate by trade based on percentage of trade cost allocated to NYTC or
FCRC.

217

 

Raised Floor/ No Raised
Floor

 

Allocate to allocate costs based on owner direction:
NYTC: 
·  raised slab at fire stair vestibule (A2101 P7, P13)

·  curbs at elevator lobby (A2101 J7) and curbs at telecom penetrations
(A2101AP7, P13, A4)

·  grating and rails @ mechanical rooms (A2101B P10)

·  core service corridor duct work, lighting, etc

·  bathroom waterproofing on floors where there is no stack offset on the floor
below

FCRC:

·  machine room

·  core service corridor duct work, etc

 

A-3

--------------------------------------------------------------------------------


 

218

 

Signage

 

(Category added 3/29/04.)  Signage referenced in Penatgram’s signage package
dated 8/29/03 is allocated as follows:  Tenant identification signage (type 1.1,
1.2, and 2.3) is allocated to the user and is associated with the signage
budget.  Other wayfinding signage (type 2.1 and 2.2) is allocated GSF and is
associated with the signage budget.  Other exterior signage (type 1.3 and 1.4)
is allocated GSF and is associated with the trade budget.  Room, door, and code
signage (types 3 and 4) are allocated GSF and are associated with the trade
budget.

300

 

NYTC Communicating
Stairs

 

Allocated to NYTC.  CM to provide breakout pricing for core and shell portion of
NYTC Communicating Stairs in Tower and Podium, including: steel stair stringers,
pans, extension of standpipe from core to communication stairs @ 6 locations (2
floors) per color coded plan, and additional steel framing required for stair
openings.

301

 

NYTC Podium Skylight

 

Allocated to NYTC.  CM to provide breakout cost of skylight and associated
intumescent paint.  Provide NYTC with a deduct for the full cost of the
concrete, metal deck, spray fireproofing, and roofing displaced by the skylight.

302

 

Not used

 

 

303

 

NYTC Kitchen Exhaust
etc.

 

CM to breakout cost of ductwork, cal sill insulation
Drywall included with interior partitions.

304

 

NYTC UPS

 

CM to break out costs, including: empty conduit, pits, grate and waterproofing
drip pan

305

 

NYTC Steam Humidifiers

 

CM to break out costs, including: equipment and steam piping (incl branch piping
from LP riser to humidifier).,

306

 

Cogen

 

CM to break out cost based on colored drawings, including all costs to fit out
the interior space:
Electrical, HVAC, Plumbing, Fire Protection.
Concrete & metal deck, handrails and steel stair, fuel containment curbs,
masonry walls, metal panels, screening, ladder to roof, acoustic doors, aluminum
cladding, fireproofing, drywall duct enclosures, interior partitions.
Structural Steel
Vibration and sound isolation Waterproofing
SS Flue (Ornamental Metals)
Enclosure
Insulation - thermal & acoustic Provide a $100,000 credit for the building
back-up generator costs not incurred (housing, waterproofing, etc) and a $57,460
credit for co-gen switchboards 2 and 3. Also, allocate a share of total general
conditions and fee based on the percenatge of total GCs to total trade costs.

307

 

NYTC Air cooled Chiller

 

CM to allocate costs based on color coded plan to CM provided by Owner.

308

 

NYT Telecom

 

CM to break out costs based on colored drawings, including: 2 telecom conduits
(1 riser) form 12 to 51, 4 telecom conduit from the 12th floor to the basement
pull box at the west garden wall and the two conduit from the pull box to the
NYT mailroom.  Also, break out the cost of the telecom sleeves in the east and
west risers going through the FCRC floors to 51st floor.  (Note - allocate the
cost of the remaining telecom sleeves, conduit, main carrier entrance room
ladder rack and slab openings GSF using Code 100.)

309

 

NYTC Kitchen Gas

 

CM to break out costs based on color coded plan, including gas piping and gas
meters

310

 

NYTC Kitchen Power

 

CM to break out costs based on color coded plan for dedicated kitchen power
(basement breaker at switchboard, riser w/ line, and disconnect on floor)

311

 

NYTC telecom chilled water

 

CM to break out costs based on color coded plan for the telecom closet chilled
water riser (CHS/R-4),

312

 

NYTC filtered water
system

 

CM to break out cost based on colored drawings for central filtered water system
supply and drains

313

 

Not used

 

 

314

 

NYTC Tennant MEP

 

CM to allocate cost based on color coded drawing for tenant MEPS fitout not
captured in other codes, such as drains, vents, conduit, etc.

315

 

NYTC Intumescent Paint

 

CM to allocate cost of intumescent paint, net of spray fireproofing, for
newsroom skylight, Times cafeteria bridge, and Times Center bridge.

 

A-4

--------------------------------------------------------------------------------


 

316

 

NYTC Podium AHU

 

CM to allocate the incremental cost of the podium AHU to NYTC based on the
AMEC’s pricing study of the on floor unit alternative documented by F&K; and
allocate a like amount (in total) as a credit to each of the four units

317

 

NYTC Podium Window Washing

 

CM to allocate the incremental cost to extend use of the of the podium garden
window washing rig to the NYTC newsroom skylight.  The design called for in the
GMP drawings will be allocated using the GSF rate.

401

 

FCRC Temporary Heat on Office Floors

 

CM to breakout cost based on color coded drawing for FPUs, starters, power,
piping, controls, fan powered boxes, etc.

402

 

Fuel oil facility

 

CM to allocate tank, infill piping, vent piping, relief piping, waterproofing,
40% to common and 60% to FCRC.

403

 

FCRC elevator shafts on NYTC floors

 

CM to allocate costs based on color coded plan to CM provided by Owner.

404

 

FCRC fuel & gas riser

 

CM to break allocate cost per color coded drawings for fuel and gas riser.

405

 

FCRC Sprinkler

 

CM to allocate cost of heads and piping in retail and basement storage areas per
color coded chart.

406

 

FCRC telecom

 

CM to allocate firestopping at telecom slots.

501

 

Times Center MEP
Owner Fitout

 

CM to break out costs based on color coded drawing, including:  AHUs 6,7, & 8,
SF, RF, Duct, controls, piping (including cost of under slab), and starters.

502

 

Times Center Structural
Steel Provisions

 

CM to allocate lump sum for additional cost due to long spans and vibration
isolation.

503

 

Times Center and Mailroom Toilets

 

CM to break out all costs including plumbing and finishes

504

 

Times Center Lower Function Room Elevation

 

CM to allocate cost of the depressed slab for the basement of the Times Center
and the corridor railing at the basement corridor ramp adjacent to the Times
Center.

505

 

Times Center canopy

 

CM to allocate cost of the Times Center canopy to NYT with a flat credit of
$34,882 provided by FCRC

 

For clarity, the following items will be allocated using the GSF allocation
(code 100).

 

·   Steel supports for retail signage

·  Bird protection

·   Canopies and awnings, except Times Center canpoy

·  Turnstiles, lobby reception desks, lobby elevator bank partition.

·  Equipment to heat water using steam (basement for NYT and 28th floor for
FCRC)

·  Empty electrical conduit and chilled water to retail and Times Center

·  General conditions and fees

·  Allocate the trade insurance deduct, sales tax deduct, and bond premium based
on the relative trade cost for each unit.  For example, if a particular trade’s
insurance deduct is $1000 and FCRC Office unit’s share of costs for that trade
is 45%, then FCRC would be allocated $450 of the deduct.  The cost of the OCIP
insurance premium will be allocated based on each unit’s share of total trade
costs and GCs.

 

Other

 

Co-gen and times center mez not included in square footage calculation

 

A-5

--------------------------------------------------------------------------------


 

NYT New Headquarters Building

Area Calculation per attached F& F gsf worksheet “4700-65gross-r2”

Updated 2/3/04

 

100% CD through bulletin 4

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Recon to F&F

 

 

 

Unit

 

NYT

 

FCRC

 

NYT

 

FCRC

 

TC

 

Total

 

 

 

Total

 

Member

 

Member

 

Office

 

TC

 

Office

 

Retail

 

Mez

 

per F&F

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Unit space (excl TC Mez & east bul

 

1,433,563

 

827,393

 

606,170

 

801,921

 

25,472

 

585,699

 

20,471

 

 

 

 

 

GSF% (Pro Rata Share)

 

100.0000

%

57.7158

%

42.2842

%

55.9390

%

1.7768

%

40.8562

%

1.4280

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Add common, rooftop & east buldk

 

105,603

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total building GSF

 

1,539,166

 

888,343

 

650,823

 

860,994

 

27,348

 

628,844

 

21,979

 

596

 

1,539,762

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Deduct blind shaft:

 

27,092

 

 

 

 

 

27,092

 

 

 

 

 

 

 

 

 

 

 

Trade allocation GSF

 

1,406,471

 

800,301

 

606,170

 

774,829

 

25,472

 

585,699

 

20,471

 

 

 

 

 

Trade%

 

100.0000

%

56.9014

%

43.0986

%

55.0903

%

1.8111

%

41.6431

%

1.4555

%

 

 

 

 

Note — FCRC office includes rounding effect

 

 

 

 

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ESDC GSF (incl TC Mez)

 

1,386,768

 

796,175

 

590,593

 

782,355

 

13,820

 

571,006

 

19,587

 

 

 

 

 

ESDC%

 

100.0000

%

57.4123

%

42.5877

%

56.4157

%

0.9966

%

41.1753

%

1.4124

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Add common & mechanical

 

43,018

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GSF vs ESDC cap of 1,430,000

 

1,429,786

 

820,873

 

608,913

 

806,624

 

14,249

 

588,719

 

20,195

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Land Share (per above ESDC%)

 

100.0000

%

57.4123

%

42.5877

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Interpolated NYT land funding share (Operating Agreement Exhibit K):

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NYT
Share
Between

 

Funding
Value

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit K Low value

 

57.29

%

43.58

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit K high value

 

57.64

%

44.20

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Land Funding Share

 

100.0000

%

43.7966

%

56.2034

%

 

 

 

 

 

 

 

 

 

 

 

 

 

A-6

--------------------------------------------------------------------------------


 

Curtainwall Allocation Calculation

9/8/2003

 

Glass area calc:

 

Total

 

NYTC

 

FCRC

 

TC

 

Retail

 

 

 

Level 2 - Tower

 

8,508

 

 

 

 

 

 

 

 

 

 

 

 

Podium

 

10,055

 

 

 

 

 

 

 

 

 

 

 

 

Garden

 

4,331

 

 

 

 

 

 

 

 

 

 

 

Level 3 - Tower

 

8,508

 

 

 

 

 

 

 

 

 

 

 

 

Podium

 

10,055

 

 

 

 

 

 

 

 

 

 

 

 

Garden

 

4,331

 

 

 

 

 

 

 

 

 

 

 

Level 4 - Tower

 

9,124

 

 

 

 

 

 

 

 

 

 

 

 

Podium

 

9,052

 

 

 

 

 

 

 

 

 

 

 

 

Garden

 

3,360

 

 

 

 

 

 

 

 

 

 

 

Level 5

 

8,809

 

 

 

 

 

 

 

 

 

 

 

Level 6

 

10,334

 

 

 

 

 

 

 

 

 

 

 

Level 7 thru 27

 

202,713

 

 

 

 

 

 

 

 

 

 

 

Total 2-27

 

289,180

 

289,180

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Level 28

 

19,306

 

10,387

 

8,578

 

191

 

150

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Level 29 thru 50

 

212,366

 

 

 

212,366

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Level 51

 

19,306

 

9,862

 

9,066

 

212

 

166

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Rooftop Screens

 

39,290

 

21,636

 

16,355

 

728

 

572

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

East Masonry Partition - Floors 2 thru 4

 

8,145

 

8,145

 

—

 

—

 

—

 

180 LF X 45.25 Feet High

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

587,593

 

339,210

 

246,365

 

1,131

 

888

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Percent of Total

 

 

 

0.57729

 

0.41928

 

0.00192

 

0.00151

 

 

 

 

Cost allocation:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Curtainwall

 

58,456,808

 

33,746,347

 

24,509,629

 

112,492

 

88,339

 

 

 

 

 

 

 

 

 

Curtainwall Change at East Wall

 

48,276

 

27,869

 

20,241

 

93

 

73

 

 

 

 

 

 

 

 

 

Low Iron Glass Alternate

 

2,007,599

 

1,158,961

 

841,741

 

3,863

 

3,034

 

 

 

 

 

 

 

 

 

Subtotal Cost

 

60,512,683

 

34,933,176

 

25,371,612

 

116,449

 

91,446

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Laminated Glass Upgrade

 

298,191

 

126,049

 

(125,025

)

(574

)

(451

)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2-story Cafeteria Upgrade

 

537,237

 

227,097

 

(225,251

)

(1,034

)

(812

)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Aluminum Clip Cover

 

407,322

 

(235,142

)

236,541

 

(784

)

(616

)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FCRC

 

TC

 

Retail

 

Total

 

Credit for Drywall Allowance at Garden

 

120,220

 

(120,220

)

119,243

 

547

 

430

 

246,365

 

1,131

 

888

 

248,383

 

 

 

 

 

 

 

 

 

 

 

 

 

0.99187261

 

0.00455242

 

0.003575

 

 

 

Total Cost

 

60,512,683

 

34,930,961

 

25,377,119

 

114,604

 

89,998

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Unit Allocation Percentages:

 

 

 

57.7250

%

41.9369

%

0.1894

%

0.1487

%

 

 

 

 

 

 

 

 

Member allocation percentages:

 

 

 

57.9144

%

42.0856

%

 

 

 

 

 

 

 

 

 

 

 

 

 

Allocate floors ground, 28, and 51 based F&F GSF Spreadsheet Dated 12/16/03 file
4700-65gross-r1

 

 

 

GSF

 

 

 

 

 

NYTC (net of blind shaft)

 

774,829

 

55.0670

%

56.9196

%

FCRC

 

585,699

 

41.6255

%

43.0804

%

TC

 

26,068

 

1.8526

%

 

 

Retail

 

20,471

 

1.4549

%

 

 

 

 

1,407,067

 

100.0000

%

100.0000

%

 

 

 

NYTC

 

FCRC

 

TC

 

Retail

 

Common

 

Level 28

 

6,268

 

5,705

 

 

 

 

 

 

 

 

 

7,562

 

5,716

 

254

 

200

 

13,732

 

Total

 

13,830

 

11,421

 

254

 

200

 

 

 

 

 

0.5380

 

0.4443

 

0.0099

 

0.0078

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Level 51

 

4,750

 

5,736

 

 

 

 

 

 

 

 

 

8,381

 

6,335

 

282

 

221

 

15,219

 

Total

 

13,131

 

12,071

 

282

 

221

 

 

 

 

 

0.5108

 

0.4696

 

0.0110

 

0.0086

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ground Floor

 

371

 

661

 

12960

 

19587

 

 

 

 

 

15,480

 

11,702

 

521

 

409

 

28,112

 

Total

 

15,851

 

12,363

 

13,481

 

19,996

 

61691

 

 

 

0.2569

 

0.2004

 

0.2185

 

0.3241

 

 

 

 

A-7

--------------------------------------------------------------------------------


 

Life Safety Upgrade Allocation

9/24/2003

 

Adjusted for trade increase vs 75% CD

 

 

 

Total

 

FCRC

 

NYTC

 

FCRC

 

NYTC

 

Hardening

 

 

 

42.94

%

57.06

%

42.94

%

57.06

%

Ground Floor Hardening - Tower Area - Steel

 

53,267

 

22,873

 

30,394

 

25,787

 

34,266

 

Ground Floor Hardening - Tower Area - Concrete

 

112,381

 

48,258

 

64,123

 

48,258

 

64,123

 

2nd Floor Slab Hardening - Tower Area - Steel

 

54,545

 

23,422

 

31,123

 

26,406

 

35,088

 

2nd Floor Slab Hardening - Tower Area - Concrete

 

79,981

 

34,345

 

45,636

 

34,345

 

45,636

 

Ground Floor Hardening - Podium Area - Steel

 

96,476

 

—

 

96,476

 

—

 

108,767

 

Ground Floor Hardening - Podium Area - Concrete

 

145,224

 

—

 

145,224

 

—

 

145,224

 

2nd Floor Slab Hardening - Podium Area - Steel

 

95,915

 

—

 

95,915

 

—

 

108,135

 

2nd Floor Slab Hardening - Podium Area - Concrete

 

103,424

 

—

 

103,424

 

—

 

103,424

 

Podium Hardening - Columns

 

95,400

 

—

 

95,400

 

—

 

107,554

 

Ground Floor Hardening - Loading Dock Area - Steel

 

22,309

 

—

 

22,309

 

—

 

25,151

 

2nd Floor Slab Hardening - Loading Dock - Steel

 

22,753

 

—

 

22,753

 

—

 

25,652

 

2nd Floor Slab Hardening - Loading Dock - Concrete

 

33,293

 

—

 

33,293

 

—

 

33,293

 

Loading Dock Hardening - Columns

 

106,200

 

—

 

106,200

 

—

 

119,730

 

Stairs A & B Hardening

 

105,731

 

45,402

 

60,329

 

45,402

 

60,329

 

 

 

 

 

 

 

 

 

 

 

 

 

Subtotal

 

1,126,899

 

174,300

 

952,599

 

180,198

 

1,016,372

 

 

Integrity Enhancement

 

 

 

 

 

 

 

 

 

 

 

Integrity Enhancement - Tower

 

175,000

 

75,147

 

99,853

 

84,720.45

 

112,574.55

 

Integrity Enhancement - Exterior Podium Columns

 

194,800

 

—

 

194,800

 

—

 

219,617.52

 

Integrity Enhancement - Interior Podium Columns

 

170,550

 

—

 

170,550

 

—

 

192,278.07

 

 

 

 

 

 

 

 

 

 

 

 

 

Subtotal

 

540,350

 

75,147

 

465,203

 

84,720

 

524,470

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL - Steel & Concrete

 

 

 

249,446

 

1,417,803

 

264,919

 

1,540,842

 

 

Laminated Glass

 

 

 

 

 

 

 

Garden Enclosure - Ground

 

117,600

 

50,499

 

67,101

 

Garden Enclosure - 2 thru 4

 

137,358

 

—

 

137,358

 

Interior Storefront

 

113,100

 

48,566

 

64,534

 

Exterior Storefront

 

328,260

 

140,958

 

187,302

 

Curtainwall Floors 2 thru 7

 

743,400

 

—

 

743,400

 

 

 

 

 

 

 

 

 

Subtotal

 

1,439,718

 

240,023

 

1,199,695

 

 

 

 

 

 

 

 

 

Total

 

3,106,967

 

489,469

 

2,617,498

 

 

 

Steel 100% NYT

 

906,883.94

 

 

Concrete 100% NYT

 

281,941

 

 

75% CD Structural Steel Cost Estimate

 

67,047,278

 

GMP Structural Steel Cost

 

75,590,000

 

Percent Increase

 

12.74 Percent

 

 

A-8

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Loan Cost Allocation between FC and NYTC

 

Estimated Shared Loan Fees and Expenses

 

FC Lion’s Pro Rata Share

 

42.2842

%

NYTC Pro Rata Share

 

57.7158

%

 

 

100.0000

%

 

 

 

 

 

NYTC

 

NYTC Shared

 

 

 

Estimated Fee

 

Shared Costs

 

Allocation%

 

Amount

 

Paid

 

Appraisal

 

15,000

 

57.7158

%

8,657

 

At closing

 

Environmental

 

15,000

 

57.7158

%

8,657

 

At closing

 

Bank Engineer Fee

 

184,000

 

57.7158

%

106,197

 

$40K (estimated) at closing with the balance paid monthly over the construction
period

 

Insurance

 

10,000

 

57.7158

%

5,772

 

At closing

 

Admin Fee

 

525,000

 

57.7158

%

303,008

 

Monthly over the loan term

 

 

 

 

 

 

 

 

 

 

 

Total

 

$

749,000

 

 

 

$

432,291

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Changes to Form of Condominium Declaration and By-laws.

 

--------------------------------------------------------------------------------


 

DECLARATION OF LEASEHOLD CONDOMINIUM

 

ESTABLISHING A PLAN OF LEASEHOLD CONDOMINIUM
OWNERSHIP OF PREMISES LOCATED ON THE EASTERLY SIDE OF
EIGHTH AVENUE BETWEEN 40th & 41st STREETS,
NEW YORK, NEW YORK

 

Name of Condominium:

 

The New York Times Building Condominium

 

 

 

Declarant:

 

The New York Times Building LLC

 

 

having an address

 

 

c/o The New York Times Company

 

 

229 West 43rd Street

 

 

New York, New York 10036

 

 

 

Dated:

 

         ,

 

 

 

Block:

 

1012

 

 

 

Lots:

 

 

 

 

 

 

 

Record and Return to:

 

 

 

 

 

James J. Kirk, Esq.

 

 

Kelley Drye & Warren LLP

 

 

101 Park Avenue

 

 

New York,  New York 10178

 

 

 

 

* MARKED CHANGES

 

--------------------------------------------------------------------------------


 

34.  “Default Period” shall have the meaning ascribed to such term in Section 6
of Article XX hereof.

 

35.  “Depositary” shall mean any entity, agreeing for the benefit of the Unit
Owners, to perform the obligations of depositary hereunder on substantially the
terms of the Depositary Agreement, which (A) (1) is a Registered Mortgagee
(provided that such Registered Mortgagee is designated as the Depositary and
would qualify as an Lending Institution, but is other than a savings bank or
savings and loan association), (2) if not a Registered Mortgagee, is a
commercial bank or trust company qualifying as an Lending Institution designated
by the Registered Mortgagee most senior in lien, or (3) if not the Registered
Mortgagee or designated by the Registered Mortgagee pursuant to clause
(2) above, is a commercial bank or trust company qualifying as an Lending
Institution designated by the Board of Managers, (B) has an office in the City
of New York, and (C) has a net worth of not less than One Hundred Million
Dollars ($100,000,000) and net assets of not less than Two Hundred Fifty Million
Dollars ($250,000,000) (as such sums shall be adjusted by the CPI Adjustment
from the date hereof throughout the period during which it acts as the
Depositary.  If, at any time, no Lending Institution is so acting, then the
Board of Managers shall designate as the Depositary an unaffiliated third party
that is ordinarily engaged in the business of acting as a depositary.  The Unit
Owners agree that *GMAC COMMERCIAL MORTGAGE CORPORATION* shall be the initial
Depositary.

 

36.  “Depositary Agreement” shall have the meaning ascribed to such term in
Section 2 of Article VII of the By-Laws.

 

37.  “DUO” shall have the meaning ascribed to such term in the Unit Leases.

 

38.  “Excess Site Acquisition Costs” shall have the meaning ascribed to such
term in the Site 8 South Land Acquisition and Development Agreement dated as of
December      , 2001 by and among New York State Urban Development Corporation
d/b/a Empire State Development Corporation, Ground Lessor and Declarant.

 

39.  “Event of Default” shall have the meaning ascribed to such term in
Section 1 of Article XXI hereof.

 

40.  “Fair Market Rent” is defined in Section 8 of Article XX hereof.

 

41.  “Fair Market Value” is defined in Section 8 of Article XX hereof.

 

42.  “Family Member” shall mean, as to any individual, any parent, spouse,
sibling, child, grandchild, aunt, uncle, niece, nephew or cousin, or any
step-child or step-grandchild thereof (including, in any such case,
relationships established by adoption).

 

43.  “FC Areas” shall mean those portions of the Premises designated as “FC —Tax
Lot Nos.       “ on the Plans (exclusive of any Common Elements or FC Limited
Common Elements contained therein).

 

44.  “FC Board of Managers” means the board of managers representing the FC Unit
Owners, collectively, and elected in accordance with the By-Laws.

 

6

--------------------------------------------------------------------------------


 

was recorded in the Register’s Office on                  , 200   at Reel       
, Page            .

 

62.  “Ground Lessee” shall mean the tenant under the Ground Lease from time to
time.

 

63.  “Ground Lessor” shall mean the landlord under the Ground Lease from time to
time.

 

64.  “Initial Occupancy Tenant” shall have the meaning ascribed to such term in
Section 5(d) of Article XX hereof.

 

65.  “Insurance Requirements” shall mean all requirements of any insurance
policy required to be carried pursuant to the By-Laws or any Unit Lease and
covering or applicable to all or any part of the Premises or the use thereof,
all requirements of the issuer of any such policy and all orders, rules,
regulations and other requirements of the New York Board of Fire Underwriters or
any other body exercising the same or similar functions and having jurisdiction
of all or any portion of the Premises.

 

66.  “Interest Rate” shall mean a rate per annum equal to the lesser of
(i) three (3) percentage points above the rate publicly announced from time to
time by Citibank, N.A. (or its successor) in New York, New York as its “prime
rate” or “base rate” or (ii) the maximum rate permitted by applicable law with
respect to the applicable amount payable hereunder.

 

67.  “Interim NYTC Sublease” shall have the meaning ascribed to such term in
Section 6 of Article XX hereof.

 

68.  “Interim Sublease Option” shall have the meaning ascribed to such term in
Section 6 of Article XX hereof.

 

69.  “Land” shall have the meaning ascribed to such term in Article II hereof.

 

70.  “Laws” (or, if used individually, “Law”) shall mean all laws, statutes and
ordinances (including building codes and zoning ordinances) and the orders,
rules, regulations, directives and requirements of all federal, state, county,
city and borough departments, bureaus, boards, agencies, offices, commissions
and other subdivisions thereof, or of any official thereof, or of any other
governmental, public or quasi-public body or authority (collectively,
“Governmental Authorities”), whether in force as of the date hereof or
hereafter, which are or become, or purport to be, applicable to the Premises or
any part thereof or the sidewalks, curbs or areas adjacent thereto.

 

71. *TO BE CHANGED TO CONFORM TO GROUND LEASE DEFINITION, AS MODIFIED BY THE
TRI-PARTY AGREEMENT* “Lending Institution” shall mean (A) a savings bank,
savings and loan association, commercial bank or trust company (whether acting
individually or in a fiduciary capacity), (B) an insurance company, (C) a real
estate investment trust, a trustee or issuer of collateralized mortgage
obligations, a loan conduit, or other similar investment entity which is listed
on the New York Stock Exchange, American Stock Exchange or other regional
exchange (or their respective successors), (D) a federal, state, municipal or
secular employee’s welfare, benefit, pension or retirement fund, a religious,
educational or eleemosynary institution, any

 

9

--------------------------------------------------------------------------------


 

160.       “Trigger Date” shall have the meaning ascribed to such term in
Section 4(a) of Article XX.

 

161.       “12-Month Period” shall have the meaning ascribed to such term in
Section 3(a) of Article XX hereof.

 

162.       “Unit” shall mean each FC Individual Unit, each NYTC Individual Unit,
the Retail Unit and the SPU Unit.

 

163.       “Unit Leases” shall mean, collectively, the FC Unit Lease, the NYTC
Unit Lease and any other subleases hereafter entered into between Ground Lessee
and any subtenant (including, without limitation, any Recognized Mortgagee), as
each may be amended, supplemented and/or restated from time to time as permitted
hereunder.  The term “Unit Lease”, when used in the singular, shall refer to
either the FC Unit Lease, the NYTC Unit Lease or any other such sublease (as
each may be amended, supplemented and/or restated from time to time as permitted
hereunder), as appropriate.

 

164.       “Unit Owner” shall mean, with respect to any Unit, (a) for so long as
a Unit Lease for such Unit is in effect, the tenant (from time to time) under
such Unit Lease, and (b) from and after the termination of a Unit Lease by
Ground Lessee or otherwise, until a Unit Lease is again in effect for such Unit,
the Ground Lessee.  All references to a Unit Owner shall be deemed to include
such Unit Owner’s successors and permitted assigns.

 

165.       “Unit Owner Decision(s)” shall have the meaning ascribed to such term
in Section 8 of Article II of the By-Laws.

 

166.       “Unit Owner Expense(s)” shall mean, as to each Unit Owner:

 

(i)            *SUBJECT TO CLAUSE (ii) OF THIS DEFINITION* an amount equal to
such Unit Owner’s share (based upon its Common Interest) of all costs and
expenses (including taxes) paid or incurred by or on behalf of the Board of
Managers in connection with or arising from the operation and management of the
Building (including, without limitation, any such costs and expenses assessed as
Special Assessments), but excluding any amounts paid or incurred by or on behalf
of the Board of Managers to cure any Event of Default by any Unit Owner, which
amounts shall be allocated solely to the defaulting Unit Owner;

 

(ii)           for each category of expense attributable to the Building as set
forth on Exhibit D attached hereto (including, without limitation, any such
expense assessed as a Special Assessment), the respective percentages set forth
on said Exhibit D;

 

(iii)          an amount equal to such Unit Owner’s share (based upon its Common
Interest) of any reserves established by the Unit Owners in accordance with the
provisions of Section 8 of Article II of the By-Laws; and

 

(iv)          any FC Collective Unit Expenses or NYTC Collective Unit Expenses,
as the case may be, payable by such Unit Owner.

 

167.       “Work” shall have the meaning ascribed to such term in Article X
hereof.

 

18

--------------------------------------------------------------------------------


 

if the FC Board of Managers were the Board of Managers, the FC Unit Owners were
the Unit Owners and the FC Limited Common Elements were the Common Elements.

 

Section 6.  Failure to Deliver a Statement Not Prejudicial.  The failure to
render any statement hereunder with respect to any period shall not prejudice
the right of the Board of Managers, NYTC Board of Managers or FC Board of
Managers, as the case may be, to thereafter render a statement with respect
thereto or the right of any Unit Owner to require and be furnished with same.

 

Section 7.  Books and Records.  (a) Upon five (5) business days’ written notice
by any Unit Owner, Ground Lessee or any Registered Mortgagee to the Board of
Managers, such Unit Owner, Ground Lessee or Registered Mortgagee (or any agents
acting on behalf of such Unit Owner, Ground Lessee or Registered Mortgagee) may
inspect the applicable books and records of the Board of Managers in order to
verify such Unit Owner’s Unit Owner Expenses.  Such notice shall specifically
designate the year(s) for which the Unit Owner, Ground Lessee or Registered
Mortgagee intends to inspect applicable books and records, which year(s) shall
be limited to the three (3) full calendar years immediately preceding the date
of such inspection and any then elapsed portion of the then current calendar
year.

 

(b)  Each inspection shall be at the office of the Board of Managers or at the
office of the Board of Manager’s managing agent, if any, and shall be made
during normal business hours.  All costs of such inspection shall be borne by
the party requesting the inspection.  Any Unit Owner, Ground Lessee or
Registered Mortgagee making any inspection hereunder shall provide the Board of
Managers with a copy of any written report on the results of such inspection
within fifteen (15) days of the preparation thereof.  Each Unit Owner shall hold
confidential all non-public information, reports or statements obtained pursuant
to such inspection, provided however, that such Unit Owner may disclose such
information (i) to its Affiliate, (ii) pursuant to the order of any court of
competent jurisdiction or administrative agency, (iii) which had been publicly
disclosed other than as a result of a disclosure by such Unit Owner, (iv) in
connection with any litigation, (v) to the extent necessary in connection with
the exercise of any remedy hereunder or under any other document relating to the
Building, (vi) to such Unit Owner’s legal counsel, accountants and independent
auditors and (vii) to any *ACTUAL OR PROPOSED* Registered Mortgagee or proposed
subtenant or assignee of a Unit Owner.

 

(c)  The NYTC Unit Owners, Ground Lessee and any Registered Mortgagee of the
NYTC Unit Owners shall have the same right to inspect the books and records kept
by the NYTC Board of Managers, as provided for inspection of the books and
records kept by the Board of Managers in subsections (a) and (b) above.

 

(d)  The FC Unit Owners, Ground Lessee and any Registered Mortgagee of an FC
Unit Owner shall have the same right to inspect the books and records kept by
the FC Board of Managers, as provided for inspection of the books and records
kept by the Board of Managers in subsections (a) and (b) above.

 

Section 8.  Estoppel Certificates Delivered by Board of Managers.  Within
fifteen (15) days of receipt of a written request therefor (whether from a Unit
Owner or its prospective assignee or its Registered Mortgagee or a prospective
Mortgagee or from Ground Lessee), the

 

28

--------------------------------------------------------------------------------


 

(b)  Approval Rights of Registered Mortgagees.  Each Unit Owner shall submit a
draft of any supplement, amendment or modification of this Declaration to its
Registered Mortgagee(s) (if any) and such Registered Mortgagee(s) shall have the
right to approve same. [TEXT DELETED: (SUCH APPROVAL NOT TO BE UNREASONABLY
WITHHELD)] Any supplement, amendment or modification which is entered into
without notice to (and approval by) each Unit Owner’s Registered Mortgagees
shall be void ab initio.  Any approval or disapproval of an amendment hereto
shall be given by each Registered Mortgagee within ten (10) Business Days of
each such Registered Mortgagee’s receipt of a written request therefor, and each
such Registered Mortgagee’s failure to timely respond to any such request (i.e.,
within such ten (10) Business Day period) shall, subject to the provisions of
Section 4 of Article XXIII hereof, constitute (and be deemed to constitute) each
such Registered Mortgagee’s approval of the proposed amendment.

 

(c)  Recording of Amendments.  No amendment hereof shall be effective until
recorded in the Register’s Office.

 

Section 2.  Execution and Delivery of Amendments.  Any amendment to this
Declaration approved in accordance with Section 1 of this Article XVII shall be
executed on behalf of each Unit Owner by its general partner, managing member,
officer or other authorized person of such Unit Owner.

 

ARTICLE XVIII

 

TERMINATION OF CONDOMINIUM; PURCHASE OPTION UNDER GROUND LEASE

 

Section 1.  Withdrawal by Unit Owners.  The Condominium shall continue until
such time as withdrawal of the Property from the provisions of the Condominium
Act and termination of this Condominium is authorized by a unanimous vote of all
of the Unit Owners and their Registered Mortgagees and approved in writing by
the Ground Lessee if and to the extent such approval is required under the Unit
Leases.  In the event of any such withdrawal and termination, the Unit Owners
shall (i) (a) enter into (and record in the Register’s Office) a reciprocal
easement agreement or (b) create a “common law condominium’’ modeled upon (and
containing substantially the same provisions as) this Declaration and the
By-Laws (and record the same in the Register’s Office), in either case providing
for substantially the same administration of and level of maintenance and repair
in respect of the “common areas”, the “NYTC limited areas” and the “FC limited
areas” of the Premises as are provided in the Condominium created herein, and
(ii) amend the Unit Leases so that the descriptions of the premises demised
thereunder no longer refer to condominium Units (and appurtenant interests in
Common Elements) but to the spaces and area demised thereunder (and appurtenant
interests in the “common areas”, the “NYTC limited areas” and the “FC limited
areas” of the Premises, as described in the reciprocal easement agreement (or
condominium, as the case may be) referred to in the preceding subclause (i)).

 

Section 2.  Purchase Option Under Unit Leases.  Except as otherwise set forth in
this Section 2, the decision to exercise the purchase option set forth in
Article V of the Unit Leases shall be made solely by NYTC Unit Owner, and if
NYTC Unit Owner exercises the purchase option set forth in Article V of the NYTC
Unit Lease, then each FC Unit Owner and

 

45

--------------------------------------------------------------------------------


 

the Retail Unit Owner shall simultaneously exercise the purchase option set
forth in Article V of its respective Unit Lease, and thereupon each Unit Owner
shall take all actions required under its respective Unit Lease in connection
with the exercise of such purchase option.  If any FC Unit Owner or the Retail
Unit Owner, by exercising such purchase option, will forfeit its right to
reimbursement for Excess Site Acquisition Costs, then the NYTC Unit Owner shall,
on the exercise of such purchase option, pay to each such FC Unit Owner and the
Retail Unit Owner an amount equal to such FC Unit Owner’s and Retail Unit
Owner’s forfeited Excess Site Acquisition Costs.  Notwithstanding the foregoing,
if NYTC Unit Owner has not exercised the purchase option set forth in Article V
of the NYTC Unit Lease on or before the date which is five (5) years prior to
the date which is 99 years after the Commencement Date (as defined in the Ground
Lease), then any FC Unit Owner or the Retail Unit Owner or both shall have the
right to exercise the purchase option set forth in Article V of its respective
Unit Lease and, in such event, NYTC Unit Owner and the remaining Unit Owners
simultaneously shall exercise the corresponding purchase options under their
respective Unit Leases, and thereupon such Unit Owners shall take all actions
necessary or required under its respective Unit Lease in connection with the
exercise of such purchase option.  In the event of the exercise of the aforesaid
purchase options, the Unit Owners shall contemporaneously therewith enter into
(and record in the Register’s Office) an amendment to this Declaration to
convert the same to a fee condominium on substantially the terms, covenants and
conditions herein contained.

 

ARTICLE XIX

 

COVENANT OF FURTHER ASSURANCES

 

Any Person who is subject to this Declaration (including any Unit Owner or any
Person claiming by, through or under any Unit Owner, the Declarant, the Board of
Managers, the NYTC Board of Managers, the FC Board of Managers and any Manager
or officer) (the “Subject Party”) shall execute, acknowledge and deliver to any
such other Person such documents and take such other action as such other Person
may reasonably request in order to effectuate the provisions of this Declaration
or the By-Laws and the realization of the benefits intended to be conferred
thereby, provided, however, that such document or action does not decrease the
rights or increase the obligations of the Subject Party, any Unit Owner under
this Declaration or the By-Laws.  Except as otherwise provided in this
Declaration or the By-Laws, all expense and liability thus incurred shall be
borne by the requesting Person.  If any Subject Party fails or refuses within
five (5) days after request therefor to execute, acknowledge or deliver any such
document or to take any such action, then the Board of Managers is hereby
authorized to act as attorney-in-fact for such Subject Party, coupled with an
interest and granted for a valuable consideration, to execute, acknowledge and
deliver such document and to take such action in the name of such Subject Party.

 

*ADD PROVISION REQUIRING AMENDMENTS TO DECLARATION WHICH ARE REASONABLY
REQUESTED BY A RECOGNIZED MORTGAGEE, SO LONG AS SUCH AMENDMENTS DO NOT INCREASE
ANY OBLIGATIONS (EXCEPT TO A DE MINIMUS EXTENT) AND DO NOT DECREASE ANY RIGHTS
AND BENEFITS (EXCEPT TO A DE MINIMUS EXTENT)*

 

46

--------------------------------------------------------------------------------


 

ARTICLE XX

 

SALES, SUBLEASES AND MORTGAGES

 

Section 1.  Unit Owners’ Rights to Sell, Sublease or Mortgage Units.  Subject to
the provisions of this Declaration, the By-Laws and the applicable Unit Lease,
any Unit Owner may, without prior consent of any Person, mortgage or sublease
its leasehold interest in, or Sell, its Unit or transfer any interests in such
Unit Owner, so long as (a) such Sale, sublease or mortgage of a Unit is
permitted by, and complies with, the applicable provisions of its Unit Lease,
and (b) the proposed subtenant or purchaser of a Unit (i) shall not be a
prospective subtenant or assignee with whom another Unit Owner has negotiated a
term sheet for a sublease or assignment within the prior three (3) months and is
not then a subtenant of such Unit Owner, (ii) shall not be an entity described
in item (1) on Exhibit I attached hereto (“NYTC Competing User”) as to the
Retail Unit and any FC Individual Unit and (iii) shall not be permitted to use
the Unit for the uses described in items (2)-(18) on Exhibit I attached hereto
(“Prohibited Uses”).  The restrictions set forth in clause (b)(ii) of this
Section 1 regarding the Sale or subleasing of the Retail Unit and the FC
Individual Units to a NYTC Competing User shall not apply (x) unless NYTC
occupies Units within the Building, the Common Interest attributable to which,
in the aggregate, constitutes at least twenty percent (20%) and (y) as to any
entity which is an NYTC Competing User at any time from and after the date the
SPU Unit and/or any NYTC Individual Unit *OR ANY PORTION THEREOF* is sold or
subleased to such entity (but shall continue to apply to any other entity which
would constitute an NYTC Competing User).  Each Unit Owner shall notify the
Board of Managers of any proposed Sale, sublease or mortgage of a Unit at least
twenty (20) days prior to the effective date of any such Sale, sublease or
mortgage of a Unit. Each NYTC Unit Owner shall notify promptly the FC Unit
Owners at any time NYTC occupies Units within the Building, the Common Interest
attributable to which, in the aggregate, constitutes less than twenty percent
(20%).  Each NYTC Unit Owner shall, from time to time within ten (10) days after
request by an FC Unit Owner, certify in writing to such FC Unit Owner the amount
of space within its NYTC Individual Unit that is owned pursuant to a Unit Lease
by NYTC and its Affiliates and the amount of space within its Unit that is
occupied by NYTC.  So long as NYTC occupies Units within the Building, the
Common Interest attributable to which, in the aggregate, constitutes at least
twenty percent (20%), each FC Unit Owner shall from time to time within ten
(10) days after request by NYTC certify in writing to NYTC whether there are any
subleases affecting its FC Individual Unit, and if so, the term of any such
sublease and whether or not such sublease includes any expansion or extension
options.  Each FC Unit Owner agrees to include in any sublease entered into by
it for space within its Unit that is subject to an NYTC purchase or sublease
option under Section 4 or Section 5 of this Article XX, a provision that the
subtenant thereunder agree that upon the exercise by NYTC of such option, if
any, to deliver to NYTC without cost to NYTC, copies of any drawings and/or CADD
design files in such subtenant’s possession for all leasehold improvements made
by or on behalf of such subtenant to such Unit on an “as-built basis.”

 

Section 2.  FC Unit Owners’ Lockout Period.  Notwithstanding Section 1 of this
Article XX, so long as NYTC owns a leasehold interest in (including without
limitation as the tenant under a sale-leaseback or similar structure), and
occupies, Units within the Building, the Common Interest attributable to which,
in the aggregate, constitutes at least twenty percent (20%), no FC Unit Owner
shall Sell its FC Individual Unit or permit the sale of an interest in

 

47

--------------------------------------------------------------------------------


 

said FC Unit Owner until the fifteenth (15th) anniversary of the date of the
Operating Agreement [i.e. December 12, 2001] (or such earlier date as NYTC shall
cease to own a leasehold interest in and occupy Units within the Building, the
Common Interest attributable to which, in the aggregate, constitutes at least
twenty percent (20%), the “Lockout Period”) except (a) to NYTC, (b) to an
Affiliate of Forest City Enterprises, Inc. or Bruce C. Ratner, (c) to a Family
Member of Bruce C. Ratner, provided Bruce C. Ratner shall retain Management
Control following such transfer (or, if Bruce C. Ratner shall be incompetent or
deceased, then such Family Member or Family Members of Bruce C. Ratner shall
retain such management control), or (d) to a trust established for the benefit
of Bruce C. Ratner or his Family Members, or any further transfer to the
beneficiaries of such trust, provided Bruce C. Ratner shall retain Management
Control following such transfer (or, if Bruce C. Ratner shall be incompetent or
deceased, then such Family Member or Family Members of Bruce C. Ratner shall
retain such Management Control). Except as provided in the following sentence,
any purchaser or transferee of a leasehold interest in any FC Individual Unit or
any interest in FC Unit Owner shall be continue to be bound by the restrictions
set forth in this Section 2. The restrictions set forth in this Section 2 shall
not apply to transfers of any interest (x) in an FC Unit Owner or to a Sale of
an FC Individual Unit permitted under the Recognition Agreement (which transfers
and Sales shall be subject to the NYTC Participation Rights set forth in the
Recognition Agreement), (y) to transfers of any FC Individual Unit in
foreclosure or deed in lieu of foreclosure to any Registered Mortgagee or its
*DESIGNEE OR* nominee or any transfer of such FC Individual Unit after title has
been conveyed pursuant to such foreclosure or deed in lieu of foreclosure or
(z) to Ground Lessee from and after the termination of the applicable Unit
Lease, or to any transfers thereafter. Any Sale in violation of this Section 2
shall be null and void.

 

Section 3.  NYTC’s Right of First Refusal and Right of First Offer to Purchase
FC Individual Unit(s).

 

(a)           NYTC’s Right of First Refusal.  If an FC Unit Owner makes or
receives a bona fide offer (or, in the case of an FC Unit Owner Interest Sale, a
series of related offers) which is acceptable to such FC Unit Owner for either
(i) the Sale of any FC Individual Unit(s) owned by such FC Unit Owner to an
independent third party that is not an Affiliate of such FC Unit Owner or an
Affiliate of any of the members of such FC Unit Owner (an “FC Individual Unit
Sale”) or (ii) the sale, in a single transaction or a series of related
transactions, of ninety five percent (95%) or more of the membership interests
of such FC Unit Owner to an independent third party that is not an Affiliate of
such FC Unit Owner or an Affiliate of any of the members of such FC Unit Owner
(an “FC Unit Owner Interest Sale”), such FC Unit Owner shall notify NYTC and
shall deliver to NYTC a term sheet (“Section 3(a) Term Sheet”) fully executed by
such FC Unit Owner and the prospective purchaser or transferee containing all of
the pertinent terms of such proposed FC Individual Unit Sale or FC Unit Owner
Interest Sale, including without limitation, the name of the proposed purchaser,
the purchase price, deposit, financing arrangements, contingencies, conditions,
closing date and any other economic and material non-economic terms of such
transaction. Except as expressly provided in the immediately preceding sentence,
the right of first refusal provided in this Section 3(a) shall not apply to a
sale of any direct or indirect beneficial interest in any FC Unit Owner.

 

Within the thirty (30) day period after receipt of both the notice and the
Section 3(a) Term Sheet from such FC Unit Owner and delivery to NYTC of complete
copies of all

 

48

--------------------------------------------------------------------------------


 

If the FC Individual Unit Sale or FC Unit Owner Interest Sale pursuant to this
Section 3(a) is not consummated within twelve (12) months after the expiration
of the earlier of the date NYTC fails to exercise its right of first refusal as
hereinabove required and the date NYTC waives such right in writing (the
“12-Month Period”), the FC Unit Owner shall be required to comply again with the
provisions of this Section 3(a) and re-offer the Unit in question to NYTC prior
to any FC Individual Unit Sale or FC Unit Owner Interest Sale, whether such
proposed FC Individual Unit Sale or FC Unit Owner Interest Sale is on the same
or different terms (or to the same or different prospective purchaser) as set
forth in the original notice and Section 3(a) Term Sheet sent to NYTC, and the
30-day period for NYTC to accept such offer hereinabove provided for shall again
apply to such re-offer.  In addition, in the event the FC Unit Owner modifies
the terms set forth in the original Section 3(a) Term Sheet at any time (i.e.,
whether or not during the 12-Month Period), FC Unit Owner shall be required to
comply again with the provisions of this Section 3(a) and re-offer the Unit in
question to NYTC on such modified terms prior to the FC Individual Unit Sale or
FC Unit Owner Interest Sale, and the 30-day period for NYTC to accept such offer
hereinabove provided for shall again apply with respect to such re-offer;
provided, however, that (i) if the sole change in terms is a reduction of the
purchase price and/or other consideration for the FC Individual Unit Sale or FC
Unit Owner Interest Sale such that the total amount of the purchase price and
other consideration is not less than 95% of the total purchase price and other
consideration contained in the original Section 3(a) Term Sheet, and (ii) such
re-offer to NYTC is made during the sixty (60) day period following the date
NYTC waives or is deemed to have waived the offer contained in the original
Section 3(a) Term Sheet pursuant to this Section 3(a), the obligation to
re-offer the Unit or interests to NYTC shall nevertheless apply, but the time
period for NYTC to accept such re-offer of the Unit or interests shall be
limited to (i) five (5) Business Days following receipt of the revised
Section 3(a) Term Sheet if such reduction is being made in connection with a
proposed FC Individual Unit Sale or FC Unit Owner Interest Sale to the purchaser
set forth in the original Section 3(a) Term Sheet, and (ii) ten (10) Business
Days following receipt of the revised Section 3(a) Term Sheet if such reduction
is being made in connection with a proposed FC Individual Unit Sale or FC Unit
Owner Interest Sale to a purchaser other than the purchaser set forth in the
original Section 3(a) Term Sheet.  NYTC agrees to execute and deliver to the FC
Unit Owner and the proposed purchaser at the earlier of (x) the end of said five
(5) Business Day or ten (10) Business Day period (as the case may be) and
(y) the date it waives this right of first refusal in writing, an NYTC Waiver
and Estoppel Letter with the appropriate section reference and dates, names and
addresses completed as appropriate.  The failure of NYTC to execute and deliver
an NYTC Waiver and Estoppel Letter shall in no event invalidate its failure to
exercise its right of first refusal under this Section 3(a) and the consequent
waiver of such right.

 

The restrictions on an FC Unit Owner and the rights of NYTC under this
Section 3(a) shall not apply (i) in the event of a FC Individual Unit Sale or FC
Unit Owner Interest Sale in foreclosure or deed in lieu of foreclosure or any
transfer of such FC Individual Unit or membership interest, partnership interest
or stock thereafter by a Registered Mortgagee or its nominee *OR DESIGNEE*
(ii) to any transfer of an FC Individual Unit pursuant to clause (a), (b),
(c) or (d) of Section 2 of this Article XX (iii) any transfers of an FC
Individual Unit or interest in an FC Unit Owner otherwise permitted under the
Recognition Agreement, subject to the terms thereof (iv) unless NYTC occupies
Units within the Building, the Common Interest attributable to which, in the
aggregate, constitutes at least twenty percent (20%), (v) to transfers to Ground

 

50

--------------------------------------------------------------------------------


 

who subleases at least two (2) floors in the FC Collective Unit (excluding space
within the Retail Unit) for an initial term of not less than ten (10) years.

 

Section 6.  NYTC’s Option to Sublease v, Purchase.  Notwithstanding anything to
the contrary contained in Sections 4 and 5 of this Article XX, if (a) NYTC
desires to exercise any of its purchase options under Section 4. and
(b) (i) such Sale to NYTC of any FC Individual Unit *AND THE REPAYMENT OF DEBT
WITH THE NET PROCEEDS THEREOF* would result in such FC Unit Owner incurring any
prepayment penalties, breakage costs or other similar fees (collectively,
“Breakage Costs”) under any financing of such FC Individual Unit (other than
immaterial penalties, costs or fees) *OR THE TRANSFER OF SUCH FC INDIVIDUAL UNIT
WOULD CAUSE A DEFAULT UNDER ANY FINANCING OF SUCH FC INDIVIDUAL UNIT*, or
(ii) the date upon which the closing on the Sale of such Unit would occur falls
within a lock-out period under such financing, then the applicable FC Unit
Owner(s) must notify NYTC of such fact (the “Section 6 Notice”) within fifteen
(15) days after NYTC gives notice under Section 4 of this Article XX.  NYTC
shall have fifteen (15) days from the delivery of the Section 6 Notice to
withdraw its notice under Section 4 of this Article XX to exercise such option. 
If NYTC does not withdraw its notice under Section 4 of this Article XX to
exercise such option, then NYTC shall not be permitted to exercise such purchase
option, but may instead exercise its corresponding sublease option under
Section 5 of this Article XX by delivering within fifteen (15) days thereafter
to the applicable FC Unit Owner(s) an NYTC Sublease for the applicable FC
Individual Unit(s) together with either (A) the Security or (B) so long as NYTC
shall have a rating of A- or better as determined by the Rating Agency, an NYTC
Lease Guaranty in lieu of the Security.  The annual rental under such NYTC
Sublease shall be equal to ten percent (10%) of what would have been the
purchase price for such FC Individual Unit(s) had NYTC been permitted to
exercise its purchase option under Section 4 of this Article XX.  Promptly upon
receipt of such NYTC Sublease together with the Security or NYTC Lease Guaranty,
as applicable, such FC Unit Owner shall execute a counterpart of such NYTC
Sublease and deliver it to NYTC, provided however, that the failure of such FC
Unit Owner to execute and/or deliver the NYTC Sublease shall not in any way
affect the exercise of this option by NYTC.  If the terms of any such financing
permit such prepayment only upon the payment of Breakage Costs, then NYTC may
nonetheless exercise its purchase option, provided, however, that (x) if such
exercise is within the first ten (10) years after such financing, NYTC shall pay
all such Breakage Costs and (y) if such exercise is after the tenth (10th) year
of such financing, the applicable FC Unit Owner shall pay all such Breakage
Costs.  In no event may the terms of any financing of any FC Individual Unit
provide for a lock-out period beyond ten (10) years from the date of such
financing, and, in no event shall the applicable FC Unit Owner, after receipt of
a Section 6 Notice, enter into any financing encumbering the applicable FC
Individual Unit which precludes the transfer of such FC Individual Unit.  Upon
request by NYTC from time to time, the applicable FC Unit Owner shall provide to
NYTC information regarding the terms of any lock-out periods under any such
financing.

 

Any Section 6 Notice given by an FC Unit Owner shall set forth the first date
(the “Lockout Expiration Date”) on which, pursuant to the terms of the FC Unit
Owner’s mortgage then encumbering the Unit in question, such FC Unit Owner is
permitted to obtain a release of such mortgage from such Unit without the
payment of Breakage Costs, which date shall in no event be longer than ten
(10) years following the date such mortgage was first granted with respect to
such Unit.  In the event NYTC exercises its option under this Section 6 to
sublease such Unit following the giving of such Section 6 Notice (the “Interim
Sublease Option”; the NYTC Sublease executed with respect to such Unit following
the exercise of such Interim

 

60

--------------------------------------------------------------------------------


 

(E)                                 the Unit Owner will not incur any
advertising or promotional expenditures in renting the subject Unit(s) to a
prospective tenant.

 

(vii)        the net worth of The New York Times Company in relation to a
hypothetical prospective tenant or its guarantor;

 

(viii)       that the tenant will pay its share of real estate taxes, PILOT and
condominium common charges without base years or base amounts; and

 

(ix)          the term of the NYTC Sublease and the other terms and conditions
of the NYTC Sublease for the subject Unit(s).

 

In no event, however, shall the arbitrators consider, or make any increase or
decrease in the Fair Market Rent for the subject Unit(s) by reason of the fact
that The New York Times Company (and/or its Affiliates) is a current occupant of
the Building or that the Building is the headquarters for The New York Times
Company, the arbitrators to consider the Fair Market Rent on the basis of a new
transaction with an unrelated third party.

 

Section 9.  Registered Mortgagee Requirements; Rights of Registered Mortgagees. 
(a) The term “Registered Mortgage” as used herein shall mean a mortgage, as the
same may be amended, modified, [TEXT DELETED: OR] restated, *INCREASED, SPLIT,
SEVERED AND/OR ASSIGNED* from time to time, given to secure the repayment of
money or other obligation owed by a Unit Owner and held by a Lending Institution
or NYTC  (i) which shall comply with the provisions of this Section 9 and the
affected Unit Owner’s Unit Lease, (ii) *[ADD LANGUAGE CONFIRMING THAT GMAC’S
SUBORDINATION AGREEMENT FORM SATISIFIES (ii)]* which shall include express
provisions *(WHICH PROVISIONS MAY BE SET FORTH IN A SEPARATE SUBORDINATE
DOCUMENT)* acknowledging (y) that the lien of such mortgage is subordinate to
this Declaration and the By-Laws (and the provisions thereof and hereof) and to
the Board of Managers’ Liens, the NYTC Board of Managers’ Liens and the FC Board
of Managers’ Liens and (z) that the mortgagee (and its successors and assigns)
will take title subject to this Declaration and the By-Laws, and (iii) a
photostatic copy of which has been delivered to the other Unit Owners, the Board
of Managers, the NYTC Board of Managers, the FC Board of Managers and the Ground
Lessee, together with a certification by the affected Unit Owner and the
mortgagee confirming that the photostatic copy is a true copy of the mortgage in
question.  In the event of any assignment of a Registered Mortgage or in the
event of a change of address of a Registered Mortgagee or of an assignee of such
Registered Mortgage, notice of the new name and address shall be provided to the
other Unit Owner, the Board of Managers and the Ground Lessee.  The term
“Registered Mortgagee” as used herein shall mean the holder of a Registered
Mortgage from time to time.

 

*[ADD LANGUAGE EQUIVALENT TO ATTACHED RIDER 65—THE TERM “REGISTERED MORTGAGE”
SHALL ALSO INCLUDE THE MORTGAGES HELD BY GMAC COMMERCIAL MORTGAGE CORPORATION AS
AGENT ENCUMBERING THE PROPERTY AS OF THE DATE OF RECORDING OF THE DECLARATION,
AS EACH MORTGAGE MAY BE INCREASED, AMENDED, RESTATED, MODIFIED, SPLIT, SEVERED
AND ASSIGNED (EXCEPT FOR ANY ASSIGNMENT IN CONNECTION WITH A REFINANCING) FROM
TIME TO TIME (EACH, A “CONSTRUCTION LOAN MORTGAGE”).  FOR PURPOSES OF THIS
SECTION 14.3(B), GMAC COMMERCIAL MORTGAGE CORPORATION SHALL BE DEEMED TO HAVE
GIVEN AN RM NOTICE WITH RESPECT TO EACH CONSTRUCTION LOAN MORTGAGE SPECIFYING
THE SAME ADDRESSES THAT ARE SET FORTH IN THE DOCUMENTS GOVERNING SUCH
MORTGAGES.]*

 

(b)  If a Unit Owner and its Registered Mortgagee shall have served on the other
Unit Owners, the Board of Managers, the NYTC Board of Managers, the FC Board of
Managers and Ground Lessee, in the manner required in the preceding
subparagraph, a notice specifying the name and address of such Registered
Mortgagee, such Registered Mortgagee shall be given a copy of each and every
notice, bill and statement and other information, correspondence and material
provided for or required to be given hereunder or under the By-Laws (including
if given by the Board of Managers, the NYTC Board of Managers or the FC Board of
Managers) at the same time as and whenever such notice shall thereafter be given
thereunder or hereunder, at the address last furnished by such Registered
Mortgagee.  Any Registered Mortgagee as of the date of recording of this
Declaration shall be deemed to have properly delivered to the Unit Owners a
notice specifying its name and address.  After receipt of

 

65

--------------------------------------------------------------------------------


 

such notice from a Registered Mortgagee, no notice, bill, statement and other
correspondence and material thereafter given hereunder or under the By-Laws
(whether by any Unit Owner to any other Unit Owner, or by any Unit Owner to the
Board of Managers, the NYTC Board of Managers or the FC Board of Managers or by
the Board of Managers, the NYTC Board of Managers or the FC Board of Managers to
any Unit Owner) shall be deemed to have been given hereunder or under the
By-Laws unless and until a copy thereof shall have been so given to the
Registered Mortgagee(s).  If a Registered Mortgage so provides or otherwise
requires:

 

(1)  Any insurance proceeds or condemnation award payable to a Unit Owner (and
not the Depositary) pursuant to its Unit Lease or hereunder shall [TEXT DELETED:
UPON NOTICE FROM A REGISTERED MORTGAGE OF SUCH UNIT OWNER,] be delivered instead
to the Unit Owner’s *MOST SENIOR* Registered Mortgagee.

 

(2)  If a Unit Owner fails to appoint an arbitrator or otherwise take any action
as may be required or permitted hereunder or under the By-Laws with respect to
arbitration, such appointment or action as otherwise would have been permitted
by that Unit Owner may be taken within the relevant time period applicable to
such Unit Owner *PLUS TEN (10) ADDITIONAL DAYS* by its Registered Mortgagee and
such appointment and action shall be recognized in all respects by the other
Unit Owners, the Board of Managers, the NYTC Board of Managers and the FC Board
of Managers.

 

(b)  If more than one Registered Mortgagee having a lien on any Unit has
exercised any of the rights afforded by this Section 9, only that Registered
Mortgagee, to the exclusion of all other Registered Mortgagees, whose Registered
Mortgage is most senior in lien with respect to the applicable Unit, shall be
recognized by the other Unit Owners as having exercised such right, for so long
as such Registered Mortgagee shall be diligently exercising its rights hereunder
with respect thereto, and thereafter only the Registered Mortgagee whose
Registered Mortgage is next most senior in lien with respect to the applicable
Unit, shall be recognized by the other Unit Owners *(WITH RESPECT TO SUCH
SPECIFIC EXERCISE ONLY)*.

 

(c)  Each Unit Owner shall give its Registered Mortgagee(s) prompt notice of any
arbitration or legal proceedings involving obligations hereunder or under the
By-Laws.  Subject to the provisions of the previous subparagraph, each
Registered Mortgagee shall have the right to intervene in any such proceedings
and to be made a party to such proceedings, and the parties hereto do hereby
consent to such intervention.  In the event that any Registered Mortgagee does
not elect to intervene or become a party to any such proceedings, each Unit
Owner shall give its Registered Mortgagee notice and a copy of any award or
decision made in any such proceedings, which decision shall be binding on such
Registered Mortgagee.

 

(d)  Subject to the provisions of subsection 9(c) of this Article XX, and upon
receipt by any Registered Mortgagee of any notice that its mortgagor is in
default hereunder, each such Registered Mortgagee (i) shall thereupon have a
period of fifteen (15) Business Days *AFTER THE SAME BECOMES AN EVENT OF
DEFAULT* [TEXT DELETED: MORE THAN GIVEN TO SUCH UNIT OWNER IN EACH INSTANCE IN
THE CASE OF A DEFAULT IN THE PAYMENT OF UNIT OWNER EXPENSES OR IN THE PAYMENT OF
ANY SUM DUE HEREUNDER OR UNDER THE BY-LAWS AND THIRTY (30) DAYS MORE THAN GIVEN
TO SUCH UNIT OWNER IN EACH INSTANCE IN THE CASE OF ANY OTHER DEFAULT,] for
remedying the default, or causing the same to be remedied, or causing action to
remedy the default to be commenced, and (ii) shall, within such periods and
otherwise as herein

 

66

--------------------------------------------------------------------------------


 

provided, have the right to remedy such default, cause the same to be remedied
or cause action to remedy such a default to be commenced.  The Board of
Managers, the NYTC Board of Managers and the FC Board of Managers, as
applicable, shall accept performance by a Registered Mortgagee (or its designee
or nominee) of any covenant, condition or agreement on a Unit Owner’s part to be
performed hereunder and the exercise by a Registered Mortgagee (or its designee
or nominee) of Unit Owner’s self-help remedies with the same force and effect as
though performed or exercised by the defaulting Unit Owner.

 

Notwithstanding any other provision of this Declaration or the By-Laws to the
contrary (including, without limitation, the provisions of Section 1 of
Article XXI hereof), no default or Event of Default by a Unit Owner shall be
deemed to exist as long as a Registered Mortgagee within fifteen (15) Business
Days after the [TEXT DELETED: EXPIRATION OF THE TIME GIVEN TO SUCH UNIT OWNER
PURSUANT HERETO OR TO THE BY-LAWS TO REMEDY THE EVENT OR CONDITION WHICH WOULD
OTHERWISE CONSTITUTE A DEFAULT OR] *SAME BECOMES AN* Event of Default hereunder,
(A) shall have cured such default or Event of Default to the extent capable of
cure by the payment of money, or (B) to the extent the same is not capable of
cure by the payment of money, shall have delivered to the Board of Managers, the
NYTC Board of Managers, the FC Board of Managers and Ground Lessee [TEXT
DELETED: ITS WRITTEN AGREEMENT] *A WRITTEN NOTICE STATING THAT IT INTENDS* to
(y) take the action necessary to cure the default and to prosecute the same to
completion, or (z) if possession of the Unit is required in order to cure the
default, to institute foreclosure proceedings and obtain possession directly or
through a receiver, and to prosecute such proceedings with diligence and, upon
obtaining such possession, commence promptly to cure the default or Event of
Default and to prosecute the same to completion with diligence, provided that
during the period in which such action is being taken (and any foreclosure
proceedings are pending), all of the other obligations of the Unit Owner
hereunder or under the By-Laws, to the extent they are reasonably susceptible of
being performed by the Registered Mortgagee, are being performed.  However, at
any time after the delivery of the aforementioned [TEXT DELETED: AGREEMENT]
*NOTICE*, the Registered Mortgagee may notify the Board of Managers, the NYTC
Board of Managers and the FC Board of Managers in writing, that it has
relinquished possession of the Unit or that it will not institute foreclosure
proceedings or, if such proceedings have been commenced, that it has
discontinued *DILIGENTLY PROSECUTING* them, and [TEXT DELETED: IN SUCH EVENT,
THE REGISTERED MORTGAGEE SHALL HAVE NO FURTHER LIABILITY UNDER SUCH AGREEMENT
FROM AND AFTER THE DATE IT DELIVERS SUCH NOTICE TO THE BOARD OF MANAGERS, THE
NYTC BOARD OF MANAGERS AND THE FC BOARD OF MANAGERS (EXCEPT FOR ANY OBLIGATIONS
ACCRUING PRIOR TO THE DATE IT DELIVERS SUCH NOTICE), AND], thereupon, the Board
of Managers, the NYTC Board of Managers and the FC Board of Managers shall have
the unrestricted right to take any other action they deem appropriate by reason
of any default.

 

(e) In addition, notwithstanding any provision hereof or of the By-Laws to the
contrary, if a Unit Owner fails to pay its Unit Owner Expenses or any other
amounts due hereunder or is otherwise in default hereunder or under the By-Laws,
and if the defaulting Unit Owner’s Registered Mortgagee takes the actions
described in subclauses (y) or (z) of the preceding subsection 9(d) (as and when
provided therein), then, following the taking of any such action by the
defaulting Unit Owner’s Registered Mortgagee and provided that, as set forth in
the last sentence of this subsection 9(e), the Registered Mortgagee taking such
action shall then be current in the payment of all amounts due in respect of (or
on behalf of) such defaulting Unit Owner (i) the Registered Mortgagee shall be
entitled to vote in lieu of such defaulting Unit Owner on all matters or actions
to be decided upon by the Unit Owners (as if the Registered Mortgagee were the
defaulting Unit Owner), (ii)  the Registered Mortgagee shall be entitled to

 

*[ADD PROVISION TO THE EFFECT THAT (i), (ii) AND (iii) SHALL ALSO APPLY IF
REGISTERED MORTGAGEE INFORMS THE UNIT OWNERS THAT THERE IS AN OUTSTANDING EVENT
OF DEFAULT UNDER ITS MORTGAGE]*

 

67

--------------------------------------------------------------------------------


 

immediately name substitute Managers to act on the Board of Managers, the NYTC
Board of Managers and the FC Board of Managers, as the case may be, (in lieu of
any Managers elected by the defaulting Unit Owner and without regard to the
unexpired term of such Manager’s tenure) and (iii) the Board of Managers, the
NYTC Board of Managers and the FC Board of Managers, as applicable, shall rely
(and be entitled to rely) on the votes of or actions taken by the Registered
Mortgagee (or by any Manager elected by the Registered Mortgagee) in determining
the appropriateness of any action to be taken.  The right of the Registered
Mortgagee (or of any Manager elected by the Registered Mortgagee) to vote on any
matter to be decided upon (or any action to be taken) by the Unit Owners, as
described in the preceding sentence, shall cease immediately upon the Registered
Mortgagee’s failure to timely pay any of the Unit Owner Expenses or other
amounts due or payable by the defaulting Unit Owner for a period of more than
fifteen (15) days after notice by the Board of Managers, the NYTC Board of
Managers or the FC Board of Managers, as applicable, to such Registered
Mortgagee.  Payment or performance of any obligation of a Unit Owner by a
Registered Mortgagee (prior to the date on which such Registered Mortgagee or
its assignee or designee or nominee shall take title to the defaulting Unit
Owner’s Unit) shall not give rise to any obligation on the part of the
Registered Mortgagee to pay or perform in the future.

 

In the event of a conflict between the terms of this Section 9 and any
applicable terms of a Unit Lease with respect to the rights or obligations of
Ground Lessee, then the terms of the Unit Lease shall prevail.

 

Section 10.  Binding Effect.  The easements, covenants and restrictions created
herein and in the By-Laws shall be binding upon and inure to the benefit of all
parties having or acquiring any right, title or interest in or to any portion
of, or interest or estate in, any Unit.

 

Section 11.  No Severance of Ownership.  No Unit Owner shall execute any
mortgage or other instrument conveying or mortgaging title to its Unit without
including therein such Unit’s Common Interest.  Any such mortgage or other
instrument purporting to affect one or more of such interests without including
all such interests shall be deemed and taken to include the interest or
interests so omitted even though the latter shall not be expressly mentioned or
described therein.

 

Section 12.  Compliance With Unit Leases; Conveyance of Unit Lease is Conveyance
of Unit.  (a) Notwithstanding any provision of this Declaration to the contrary,
no Unit Owner shall be permitted to voluntarily convey, sell, mortgage, pledge,
hypothecate, lease or otherwise transfer its interest in any Unit (x) unless
such transaction complies with the terms of its Unit Lease, (y) unless and until
such Unit Owner shall have paid in full to the Board of Managers (and to the
NYTC Board of Managers or the FC Board of Managers, as applicable) all unpaid
Unit Owner Expenses and assessments theretofore assessed by the Board of
Managers, the NYTC Board of Managers or the FC Board of Managers, as the case
may be, against all of such Unit Owner’s Units and (z) until such Unit Owner
shall have satisfied all unpaid liens against all of its Units (and leasehold
estate under its Unit Lease), other than any mortgages.  This
Section 12(a) shall not apply to a transfer in foreclosure, *DEED-IN-LIEU OF
FORECLOSURE* or a transfer in connection with the termination of a Unit Lease by
Ground Lessee due to a default thereunder.

 

68

--------------------------------------------------------------------------------


 

(b)  A Unit Owner shall convey its leasehold interest under its Unit Lease in
the event that such Unit Owner conveys or sells its Unit (i.e., a Unit cannot be
conveyed separately from the Unit Lease for such Unit).

 

ARTICLE XXI

 

DEFAULTS; REMEDIES

 

Section 1.  Events of Default.  Each of the following events shall be deemed an
“Event of Default” hereunder:

 

(a)  if a Unit Owner shall fail to pay when due any of its Unit Owner Expenses
or any other amounts due hereunder or under the By-Laws, and such default shall
continue for a period of fifteen (15) days after written notice, by the Board of
Managers to such delinquent Unit Owner; or

 

(b)  if a Unit Owner shall fail to pay any monies expended by the Board of
Managers in curing any default by such Unit Owner hereunder or under the
By-Laws, and such default shall continue for a period of fifteen (15) days after
written notice by the Board of Managers to such delinquent Unit Owner; or

 

(c)  if a Unit Owner defaults in the performance of any non-monetary obligation
set forth in this Declaration or the By-Laws, and such default continues for a
period of thirty (30) days following receipt by the defaulting Unit Owner from
the Board of Managers of a notice of default, or, if the default is of a nature
that it cannot reasonably be cured within such thirty (30) day period, if the
Unit Owner fails to (i) commence such cure within such thirty (30) day period
and (ii) thereafter proceed with diligence and continuity to complete such cure;
or

 

(d)  if a Unit Owner shall fail to pay any sum owed to Ground Lessee under its
Unit Lease beyond any applicable notice or grace period set forth therein; or

 

(e)  if a Unit Owner shall default in the performance of any other obligation of
such Unit Owner under its Unit Lease beyond any applicable notice or grace
period set forth therein.

 

Section 2.  Board of Managers’ Rights to Cure.  The Board of Managers shall have
the right, but not the obligation, to cure any Event of Default by any Unit
Owner (which continues following the expiration of applicable notice and grace
periods, as hereinabove provided).  If the Board of Managers does not cure an
Event of Default within fifteen (15) days after any applicable grace period,
then the non-defaulting Unit Owners shall have the right, but not the
obligation, to cure such Event of Default. The Board of Managers (or the
non-defaulting Unit Owner(s), as the case may be) shall notify Ground Lessee,
the other Unit Owners, the defaulting Unit Owner, and each Unit Owner’s
Registered Mortgagee(s), of its intention to cure the defaulting Unit Owner’s
Event(s) of Default. Any funds expended by the Board of Managers (or the
non-defaulting Unit Owner(s), as the case may be), together with interest at the
Interest Rate from the date of expenditure to the date of repayment, shall be
reimbursed by the defaulting

 

*ADD SELF HELP RIGHT OF THE UNIT OWNERS TO CURE ANY FAILURE BY THE BOARD OF
MANAGERS TO PERFORM ITS OBLIGATIONS HEREUNDER TO THE EXTENT SUCH FAILURE WOULD
GIVE RISE TO A DEFAULT UNDER A UNIT OWNER’S SEVERANCE LEASE.*

 

69

--------------------------------------------------------------------------------


 

by the defaulting Unit Owner (i) attempting to invalidate such termination of
the Unit Lease or (ii) ascerting any claim to possession of the Unit, is finally
resolved) (such date, the “Public Party Possession Date”), to pay all Unit Owner
Expenses relating to such Unit and to perform all other obligations of the Unit
Owner under this Declaration and the By-Laws accruing from and after the date of
such termination.  The Board of Managers shall accept performance by Ground
Lessee of any covenant, condition or agreement on Unit Owner’s part to be
performed hereunder with the same force and effect as though performed by such
Unit Owner.

 

(b)           In addition, notwithstanding any provision of this Declaration or
the By-Laws to the contrary, if (x) a Unit Owner fails to pay its Unit Owner
Expenses or any other amounts due hereunder, (y) the defaulting Unit Owner’s
Registered Mortgagee does not cure the defaulting Unit Owner’s default(s) (as
and when provided in Article XX hereof), and (z) an Event of Default exists
under the applicable Unit Lease, (i) the Ground Lessee shall be entitled to vote
on all matters or actions to be decided upon by the Unit Owners (as if the
Ground Lessee were the defaulting Unit Owner), (ii) the Ground Lessee shall be
entitled to name substitute Managers to act on the Board of Managers (in lieu of
any Managers elected by the defaulting Unit Owner) and (iii) the Board of
Managers shall rely (and be entitled to rely) on the votes of or actions taken
by the Ground Lessee (or by any Manager elected by the Ground Lessee) in
determining the appropriateness of any action to be taken.  The right of Ground
Lessee (or of any Manager elected by the Ground Lessee) to vote on any matter to
be decided upon (or any action to be taken) by the Unit Owners, as described in
the preceding sentence, shall cease immediately upon Ground Lessee’s failure to
timely pay any of the Unit Owner Expenses or other amounts due or payable by the
defaulting Unit Owner.

 

Section 6.  Board of Managers’ Lien.  Notwithstanding any provision of this
Declaration to the contrary, any Board of Managers’ Lien shall be prior to all
mortgages, liens or encumbrances affecting any Unit, except liens for real
estate taxes, all “Charges” (as defined in the Unit Leases) past due and unpaid
on the Unit and the Ground Lessee’s interest under the Unit Lease.  Upon a
Registered Mortgagee’s payment (on behalf of a defaulting Unit Owner) to the
Board of Managers at any time and from time to time of monies due to the Board
of Managers (or other Unit Owner(s), as the case may be) and in satisfaction of
the Board of Managers’ Lien, the amount of the Board of Managers’ Lien to which
the lien of Registered Mortgages are subject and subordinate shall be reduced by
the amount of any such payment(s) made by the Registered Mortgagee to the Board
of Managers in satisfaction of the Board of Managers’ Lien.

 

Section 7.  Title of Board of Managers on Foreclosure.  In the event of the
Board of Managers’ assumption of any Unit Lease at a foreclosure sale, or in the
event that any Unit Owner shall convey its Unit to the Board of Managers in
accordance with Section 339-x of the Real Property Law, leasehold title to such
Unit shall be held by the Board of Managers or its designee on behalf of all of
the other Unit Owners and the Board of Managers shall have the power to hold,
lease, mortgage, vote, sell or otherwise deal with such Unit.  In the event that
the leasehold interest in any Unit shall be so acquired by the Board of
Managers, or its designee on behalf of all Unit Owners as tenants-in-common, all
such Unit Owners shall be deemed to have waived all rights of partition with
respect to such Unit.

 

Section 8.  Rights, Remedies and Obligations of the NYTC Board of Managers and
FC Board of Managers.  All of the rights, remedies and obligations of the Board
of

 

*BOARD OF MANAGERS WILL GIVE A REASONABLE SNDA TO TENANTS WHICH ARE ENTITLED TO
AN SNDA UNDER THE GMAC LOAN DOCUMENTS.*

 

72

--------------------------------------------------------------------------------


 

* MARKED CHANGES

 

EXHIBIT B

 

BY-LAWS

OF
THE NEW YORK TIMES BUILDING ASSOCIATION, INC.

 

A New York not-for-profit corporation

 

ARTICLE I

 

PLAN OF LEASEHOLD CONDOMINIUM OWNERSHIP

 

Section 1.  Name.  These are the By-Laws of The New York Times Building
Association, Inc.

 

Section 2.  Purpose.  The Association is formed to serve as a means through
which the Unit Owners may take action with regard to the administration,
management, maintenance, repair and operation of the Premises in accordance with
the Declaration, to which these By-Laws are appended as an exhibit.

 

Section 3.  By-Laws Applicability.  The provisions of these By-Laws are
applicable to the Association.  Unless otherwise defined herein, all capitalized
terms used herein shall have the meanings ascribed to such terms in the
Declaration.

 

Section 4.  Office.  The Office of the Association and of the Board of Managers
shall be located at the Building

 

Section 5.  Fiscal Year.  The fiscal year of the Association shall be the
calendar year unless otherwise determined by the Board of Managers.

 

ARTICLE II

 

UNIT OWNER MEETINGS AND VOTES

 

Section 1.  Annual Meetings.  Within thirty (30) days after the date on which
the Declaration shall be recorded in the Register’s Office, Declarant shall call
the first annual Unit Owners’ meeting.  Thereafter, annual meetings shall be
held on the anniversary of such date in each succeeding year, or on such other
date as shall be selected by the Unit Owners.  A representative of Ground Lessee
and of each Registered Mortgagee may attend any such meeting.

 

Section 2.  Special Meetings.  Special meetings of the Unit Owners may be called
at any time by any Unit Owner, by the President or by any Vice President. A
representative of Ground Lessee and of each Registered Mortgagee may attend any
such meeting.

 

B-1

--------------------------------------------------------------------------------


 

Section 3.  Notice of Meetings.  The President or the Secretary shall mail a
notice of each annual or special meeting, stating the purpose thereof as well as
the time and place where it is to be held, to each Unit Owner of record, to
Ground Lessee and to each Registered Mortgagee, at least ten (10) but not more
than thirty (30) days prior to such meeting.  Notice of any meeting need not be
given to a Unit Owner who submits a waiver of notice, in person or by proxy,
whether before or after the meeting, or who attends such meeting, in person or
by proxy.  Notice of any meeting need not be given to Ground Lessee or a
Registered Mortgagee if Ground Lessee or such Registered Mortgagee submits a
waiver of notice, whether before or after the meeting, or if a representative of
Ground Lessee or of such Registered Mortgagee attends such meeting.

 

Section 4.  Place of Meetings.  Meetings shall be held at the Condominium Office
in the Building, or at such other place (in New York County) as shall be
selected by the Board of Managers.

 

Section 5.  Quorum.  (a) A quorum shall be present if a Majority in Interest of
the Unit Owners (and/or their respective Registered Mortgagees and/or Ground
Lessee) entitled to vote shall be present (in person or by proxy) at a meeting
of the Unit Owners.

 

(b) If a quorum (as described in the preceding paragraph) shall not be present
or represented at any meeting of the Unit Owners, the Unit Owner(s) or
person(s) entitled to vote thereat (as described in the preceding paragraph),
present in person or represented by written proxy, shall have the power to
adjourn the meeting from time to time, without notice other than
(i) announcement of such adjournment at the meeting and (ii) notice of such
adjournment to each Unit Owner not in attendance at the adjourned meeting.  Any
business which might have been transacted at the meeting originally noticed may
be transacted at any adjourned meeting.

 

Section 6.  Voting.  (a) Each Unit Owner shall be entitled to one (1) vote and
all decisions must be approved by a Majority in Interest of the Unit Owners,
unless otherwise provided in the Declaration or these By-Laws.

 

(b)  Each Unit Owner may empower any Person to vote as the proxy of such Unit
Owner at any meeting of Unit Owners by written proxy or authorization filed with
the Secretary.  Such written proxy or authorization, unless specially limited by
its terms, shall remain effective until there shall be filed with the Secretary
a written revocation of the same or a written proxy or authorization of later
date.

 

(c)  As provided in Section 4 of Article XXI of the Declaration, at any time
following and during the continuance of an Event of Default, the defaulting Unit
Owner shall not be entitled to vote on any matter before (or action or decision
to be taken by) the Unit Owners.  In addition (i) as provided in *[WRONG CROSS
REFERENCE; FIX]* Section 2(f) of Article XX of the Declaration, a Registered
Mortgagee may, under the circumstances described in such section of the
Declaration, vote on matters before (or actions or decisions to be taken by) the
Unit Owners, and (ii) as provided in Section 5(b) of Article XXI of the
Declaration, Ground Lessee may, under the circumstances described in such
section of the Declaration, vote on matters before (or actions or decisions to
be taken by) the Unit Owners.

 

B-2

--------------------------------------------------------------------------------


 

hundred five percent (105%) of the last Budget approved by the Unit Owners,
except (i) [TEXT DELETED: OR OTHER ITEMS AND/OR IN SUCH OTHER AMOUNTS
(REGARDLESS OF THE AMOUNT FOR SUCH ITEM SET FORTH IN THE LAST APPROVED BUDGET)
FOR THOSE ITEMS THE COST OF WHICH ARE] *THAT LINE ITEMS IN A NEW BUDGET
MAY EXCEED SUCH 105% CAP TO THE EXTENT A HIGHER COST IS* reasonably established
(such as utilities, insurance and real estate taxes or PILOT), (ii) to replace
or repair broken or worn out items (regardless of the amount thereof) as
necessary to maintain the Building as a high-rise premium first-class office
building, (iii) to comply with DUO as the same pertains to the Common Elements
and (iv) to comply with the Site 8 South Subway Agreement.

 

Section 11.  Rights, Privileges and Obligations of the NYTC Unit Owners.  All of
the rights, privileges and obligations of the Unit Owners and the Board of
Managers set forth in Sections 1 through 10 of this Article II shall apply
equally to the NYTC Unit Owners and NYTC Board of Managers, respectively, with
respect to the NYTC Limited Common Elements as if the NYTC Unit Owners were the
Unit Owners, the NYTC Board of Managers were the Board of Managers, the NYTC
Limited Common Elements were the Common Elements and a Majority in Interest of
the NYTC Unit Owners were a Majority in Interest of the Unit Owners.

 

Section 12.  Rights, Privileges and Obligations of the FC Unit Owners.  All of
the rights, privileges and obligations of the Unit Owners and the Board of
Managers set forth in Sections 1 through 10 of this Article II shall apply
equally to the FC Unit Owners and FC Board of Managers, respectively, with
respect to the FC Limited Common Elements as if the FC Unit Owners were the Unit
Owners, the FC Board of Managers were the Board of Managers, the FC Limited
Common Elements were the Common Elements and a Majority in Interest of the FC
Unit Owners were a Majority in Interest of the Unit Owners.

 

ARTICLE III

 

BOARD OF MANAGERS; NYTC BOARD OF MANAGERS; FC BOARD OF MANAGERS

 

Section 1.  A.  Number – Qualifications.

 

(i)  Board of Managers.  There shall be a Board of Managers of the Association
consisting of nine (9) Managers, which Managers shall be appointed pursuant to
the following formula, and notice of such appointments shall be delivered
promptly to the Unit Owners:

 

(a)           The Retail Unit Owner shall appoint one (1) Manager;

 

(b)           The NYTC Board of Managers (on behalf of the NYTC Unit Owners)
shall appoint five (5) Managers; and

 

(c)           The FC Board of Managers (on behalf of the FC Unit Owners) shall
appoint three (3) Managers.

 

The initial Board of Managers shall be:

 

(a)                                            , appointed by the Retail Unit
Owner;

 

B-5

--------------------------------------------------------------------------------


 

Section 9.  The Treasurer.  The Treasurer shall have custody of the funds of the
Association and shall keep full and accurate accounts of receipts and
disbursements in books belonging to the Association.  The Treasurer of the
Association shall cause all monies and other valuable effects to be deposited in
the name and to the credit of the Association in such depositories as may be
designated by the Board of Managers.  The Treasurer shall cause the funds of the
Association to be disbursed when such disbursements have been duly authorized,
taking proper vouchers for such disbursements, and shall render to the President
and the Board of Managers, whenever requested, (a) an account of all
transactions as Treasurer and of the financial condition of the Association, and
(b) true copies of all financial statements and/or reports prepared by the
Association’s accountants.  The Treasurer shall, in general, have all powers and
perform all duties incident to the office of Treasurer and shall exercise and
perform such other powers and duties as may from time to time be assigned by the
Board of Managers or the President or prescribed by these By-Laws.  The
Treasurer of the NYTC Board of Managers shall have the same rights and
obligations with respect to the NYTC Limited Common Elements as the Treasurer of
the Board of Managers has in respect of the Common Elements.  The Treasurer of
the FC Board of Managers shall have the same rights and obligations with respect
to the FC Limited Common Elements as the Treasurer of the Board of Managers has
in respect of the Common Elements.

 

Section 10.  Agreements.  All agreements and other instruments shall be executed
by the President or such other person as may be designated by the Board of
Managers.

 

Section 11.  Checks.  All checks or demands for money and notes of the
Association shall be signed by both the President and Treasurer, or by such
other officer or officers or such other person or persons as the Board of
Managers may from time to time unanimously designate.

 

Section 12.  Compensation.  Officers shall receive no compensation for their
services.

 

ARTICLE V

 

NOTICES

 

*INCORPORATE REGISTERED MORTGAGEES INTO NOTICE PROVISION*

 

Section 1.  Definition.  Whenever under the provisions of the Declaration or
these By-Laws, any notice, demand, request or other communication required or
permitted hereunder (including any bill, demand or statement) is required to be
given to the Board of Managers, the Ground Lessee or any Unit Owner, any such
notice shall be in writing and shall be deemed to have been duly given and
received (a) if personally delivered with proof of delivery thereof (any notice
or communication so delivered being deemed to have been received at the time
delivered on a Business Day or, if not a Business Day, the next succeeding
Business Day), or (b) by nationally recognized overnight courier (any notice or
communication so sent being deemed to have been received on the first succeeding
Business Day subsequent to the day so sent), in each case addressed to the Board
of Managers or such Unit Owner at such address as appears on the books of the
Association or to the Ground Lessee, at the address set forth in Section 20.01
of the Unit Leases or at such other address given to the Board of Managers by
notice in accordance with

 

B-13

--------------------------------------------------------------------------------


 

the provisions of this Article V.  No notice, demand, request or other
communication required or permitted hereunder shall be effective unless given as
aforesaid.

 

Section 2.  Waiver of Notice.  Whenever any notice is required to be given under
the provisions of the Declaration, or of these By-Laws, a waiver thereof, in
writing, signed by the person or persons entitled to such notice, whether before
or after the time stated herein, shall be deemed the equivalent thereof.

 

ARTICLE VI

 

INSURANCE

 

*WILL BE SUBSTITUTED WITH PROVISIONS FROM GMAC’S MORTGAGE CONCERNING INSURANCE,
SUBJECT TO ADAPTATION OF DEFINED TERMS, SECTION REFERENCES AND OTHER APPROPRIATE
ADAPTATION TO REFLECT THE CONDOMINIUM RATES OF THE BUILDING*

 

Section 1.  Insurance Requirements.  (a) The Board of Managers shall obtain and
maintain the insurance required in this Section 1, and the premiums for all such
insurance shall be a Unit Owner Expense to be shared by the Unit Owners in
proportion to their respective Common Interests: (1) fire insurance with all
risk coverage, vandalism and malicious mischief endorsements, insuring the
Common Elements and covering the interests of the Association, the Board of
Managers and all Unit Owners and their Registered Mortgagees, as their
respective interests in the Common Elements may appear, in an amount equal to
100% of the full replacement value of the portions of the Building required to
be insured against loss or damage pursuant to this clause (1) (exclusive of
foundations and footings), without deduction for depreciation; (2) workers’
compensation insurance, New York State disability benefits insurance and
employer’s liability coverage covering any employees of the Association;
(3) boiler and machinery insurance on equipment constituting part of the Common
Elements; (4) commercial general liability coverage, or equivalent liability
coverage, with respect to ownership, operation, maintenance, use and control
against liability for injury or damage to persons or property in or upon the
Common Elements, including the sidewalks; (5) water damage insurance;
(6) combination crime insurance, including blanket employee dishonesty, forgery
or alteration, covering the Board of Managers, officers of the Association, any
employees of the Board of Managers and the Association and also covering the
managing agent, if any; (7) directors’ and officers’ liability insurance for
members of the Board of Managers and officers of the Association; and (8) any
other insurance deemed advisable or necessary by the Board of Managers or
usually maintained by owners of property similar to the Premises (to the extent
same relates to the Common Elements or matters affecting the Board of Managers,
as opposed to matters relating to the Units exclusively).  To the extent not
specified above, all such insurance shall be in such amounts as the Board of
Managers shall from time to time determine to be reasonable (it being
understood, however, that the liability insurance policy to be maintained by the
Board of Managers as described in clause (4) hereof shall not in any event be in
an amount less than                Dollars ($             )(4) in the aggregate
and per occurrence).

 

(b) All policies of property insurance shall contain, if obtainable at
reasonable rates, an “Agreed Amount” endorsement.  Duplicate originals of all
policies of property insurance and of all renewals thereof, together with proof
of payment of premiums, shall be

 

--------------------------------------------------------------------------------

(4) To be completed at time of execution

 

B-14

--------------------------------------------------------------------------------